Exhibit 10.1
 
 
 
 
FIFTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
 
Dated As Of December 21, 2012
 
Among
 
ROCK-TENN FINANCIAL, INC.,
As Borrower,
 
ROCK-TENN CONVERTING COMPANY,
As Servicer,
 
THE LENDERS AND CO-AGENTS FROM TIME TO TIME PARTY HERETO,
 
AND
 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,
As Administrative Agent and As Funding Agent






 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


Page
 

ARTICLE I.
THE ADVANCES
3
 
Section 1.1.
Credit Facility
3
 
Section 1.2.
Increases
4
 
Section 1.3.
Decreases
5
 
Section 1.4.
Deemed Collections; Borrowing Limit
5
 
Section 1.5.
Payment Requirements
6
 
Section 1.6.
Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings
6
      ARTICLE II.
PAYMENTS AND COLLECTIONS
7
 
Section 2.1.
Payments
7
 
Section 2.2.
Collections Prior to Amortization
7
 
Section 2.3.
Collections Following Amortization
8
 
Section 2.4.
Payment Rescission
9
      ARTICLE III.
CONDUIT FUNDING
9
 
Section 3.1.
CP Costs
9
 
Section 3.2.
Calculation of CP Costs
9
 
Section 3.3.
CP Costs Payments
9
 
Section 3.4.
Default Rate
9
      ARTICLE IV.
COMMITTED LENDER FUNDING
9
 
Section 4.1.
Committed Lender Funding
9
 
Section 4.2.
Interest Payments
10
 
Section 4.3.
Selection and Continuation of Interest Periods
10
 
Section 4.4.
Committed Lender Interest Rates
10
 
Section 4.5.
Suspension of the Adjusted Federal Funds Rate and LIBO Rate
11
 
Section 4.6.
Default Rate
11
      ARTICLE V.
REPRESENTATIONS AND WARRANTIES
11
 
Section 5.1.
Representations and Warranties of the Loan Parties
11
 
Section 5.2.
Certain Committed Lender Representations and Warranties
16

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

      ARTICLE VI.
CONDITIONS OF ADVANCES
16
 
Section 6.1.
Conditions Precedent to Initial Advance
16
 
Section 6.2.
Conditions Precedent to All Advances
17
      ARTICLE VII.
COVENANTS
17
 
Section 7.1.
Affirmative Covenants of the Loan Parties
17
 
Section 7.2.
Negative Covenants of the Loan Parties
27
      ARTICLE VIII.
ADMINISTRATION AND COLLECTION
28
 
Section 8.1.
Designation of Servicer
28
 
Section 8.2.
Duties of Servicer
29
 
Section 8.3.
Collection Notices
30
 
Section 8.4.
Responsibilities of Borrower
31
 
Section 8.5.
Monthly Reports
31
 
Section 8.6.
Servicing Fee
31
      ARTICLE IX.
AMORTIZATION EVENTS
31
 
Section 9.1.
Amortization Events
31
 
Section 9.2.
Remedies
34
      ARTICLE X.
INDEMNIFICATION
34
 
Section 10.1.
Indemnities by the Loan Parties
34
 
Section 10.2.
Increased Cost and Reduced Return
38
 
Section 10.3.
Other Costs and Expenses
39
      ARTICLE XI.
THE AGENTS
39
 
Section 11.1.
Authorization and Action
39
 
Section 11.2.
Delegation of Duties
40
 
Section 11.3.
Exculpatory Provisions
40
 
Section 11.4.
Reliance by Agents
41
 
Section 11.5.
Non-Reliance on Other Agents and Other Lenders
41
 
Section 11.6.
Reimbursement and Indemnification
42
 
Section 11.7.
Agents in their Individual Capacities
42
 
Section 11.8.
Conflict Waivers
42
 
Section 11.9.
UCC Filings
42
 
Section 11.10.
Successor Administrative Agent
43

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

      ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS; REMOVAL
43
 
Section 12.1.
Assignments
43
 
Section 12.2.
Participations
44
 
Section 12.3.
Register
45
 
Section 12.4
Federal Reserve
45
      ARTICLE XIII.
SECURITY INTEREST
45
 
Section 13.1.
Grant of Security Interest
45
 
Section 13.2.
Termination after Final Payout Date
45
      ARTICLE XIV.
MISCELLANEOUS
46
 
Section 14.1.
Waivers and Amendments
46
 
Section 14.2.
Notices
47
 
Section 14.3.
Ratable Payments
47
 
Section 14.4.
Protection of Administrative Agent’s Security Interest
48
 
Section 14.5.
Confidentiality
48
 
Section 14.6.
Bankruptcy Petition
49
 
Section 14.7.
Limitation of Liability
49
 
Section 14.8.
CHOICE OF LAW
50
 
Section 14.9.
CONSENT TO JURISDICTION
50
 
Section 14.10.
WAIVER OF JURY TRIAL
50
 
Section 14.11.
Integration; Binding Effect; Survival of Terms
51
 
Section 14.12.
Counterparts; Severability; Section References
51
 
Section 14.13.
Release of Certain Defaulted Receivables
51
 
Section 14.14.
Patriot Act Notice
51

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Exhibits And Schedules

 
Exhibit I
Definitions
Exhibit II-A
Form of Borrowing Notice
Exhibit II-B
Form of Reduction Notice
Exhibit III-A
Places of Business of the Loan Parties and the Parent; Locations of Records;
Federal Employer Identification Number(s)
Exhibit III-B
Title IV ERISA Plans
Exhibit IV
Form of Compliance Certificate
Exhibit V
Form of Assignment Agreement
Exhibit VI
Form of Monthly Report
Exhibit VII
Form of Performance Undertaking
   
Schedule A
Commitments
Schedule B
Closing Documents
Schedule C
Lender Supplement

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
FIFTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
 
THIS FIFTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of
December 21, 2012 is entered into by and among:
 
(a)           Rock-Tenn Financial, Inc., a Delaware corporation (“Borrower”),
 
(b)           Rock-Tenn Converting Company, a Georgia corporation
(“Converting”), as initial Servicer (the Servicer together with Borrower, the
“Loan Parties” and each, a “Loan Party”),
 
(c)           Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch (“Rabobank”), in its capacity as administrative
agent for the Lenders hereunder or any successor administrative agent hereunder
(together with its successors and assigns hereunder, the “Administrative Agent”)
and in its capacity as funding agent for the Co-Agents and the Lenders or any
successor funding agent hereunder (together with its successors and assigns
hereunder, the “Funding Agent” collectively with the Administrative Agent and
the Co-Agents, the “Agents”), and
 
(d)           the Lenders and the Co-Agents from time to time party hereto,
 
and amends and restates in its entirety that certain Fourth Amended and Restated
Credit and Security Agreement dated as of May 27, 2011, as amended prior to the
effectiveness of this Agreement, by and among the Loan Parties, Nieuw Amsterdam
Receivables Corporation, Rabobank, individually and as a Co-Agent, the other
Lenders and the Co-Agents from time to time party thereto, and Rabobank, as
Administrative Agent.
 
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
 
PRELIMINARY STATEMENTS


Borrower desires to borrow from the Lenders from time to time.
 
Each Unaffiliated Committed Lender shall, at the request of Borrower, make its
Percentage of such Advance.
 
The Conduits may, in their absolute and sole discretion, make Advances to
Borrower from time to time.  In the event that any Conduit declines to make its
Conduit Group’s Percentage of any Advance, the applicable Conduit’s Committed
Lender(s) shall, at the request of Borrower, make such Conduit Group’s
Percentage of such Advance.
 
Rabobank has been requested and is willing to act as Administrative Agent and
Funding Agent on behalf of the Lenders in accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE I.
THE ADVANCES
 
Section 1.1.           Credit Facility.
 
(a)           Upon the terms and subject to the conditions hereof, from time to
time prior to the Facility Termination Date:
 
(i)           Borrower may request Advances in an aggregate principal amount at
any one time outstanding not to exceed the lesser of the Aggregate Commitment
and the Borrowing Base (such lesser amount, the “Borrowing Limit”); and
 
(ii)           upon receipt of a copy of each Borrowing Notice, (A) each
Unaffiliated Committed Lender severally agrees to fund a Loan in an amount equal
to its Percentage of the requested Advance specified in such Borrowing Notice,
and (B) each Co-Agent belonging to a Conduit Group shall determine whether its
Conduit, if any, will fund a Loan in an amount equal to its Conduit Group’s
Percentage of the requested Advance specified in such Borrowing Notice.  In the
event that a Co-Agent elects not to have its Conduit make any such Loan to
Borrower, the applicable Co-Agent shall promptly notify the Funding Agent (who
shall promptly notify the Borrower) and, unless Borrower cancels its Borrowing
Notice as to all Lenders, (1) each Unaffiliated Committed Lender severally
agrees to fund a Loan in an amount equal to its Percentage of the requested
Advance, (2) each of such Conduit’s Committed Lenders severally agrees to fund a
Loan in an amount equal to its Pro Rata Share of its Conduit Group’s Percentage
of such Loan and (3) each other Conduit shall fund a Loan in an amount equal to
its Percentage of the required Advance, provided that (x) at no time may the
aggregate principal amount of  any Conduit Group’s Loans outstanding, exceed the
lesser of (x) the aggregate amount of such Conduit’s Committed Lenders’
Commitments, and (y) such Conduit Group’s Percentage of the Borrowing Base (such
lesser amount, such Conduit Group’s “Allocation Limit”), and (y) at no time may
the aggregate principal amount of any Unaffiliated Committed Lender’s Loans
outstanding exceed  the lesser of (x) such Unaffiliated Committed Lender’s
Commitment and (y) its Percentage of the Borrowing Base (such lesser amount,
such Unaffiliated Committed Lender’s “Allocation Limit”).
 
Each Advance shall be made ratably amongst the Conduit Groups and the
Unaffiliated Committed Lenders, collectively, in accordance with their
respective Percentages.  Each of the Advances, and all other Obligations of
Borrower, shall be secured by the Collateral as provided in Article
XIII.  Subject to Sections 1.6(d) and (e), it is the intent of the Conduits, but
not the Committed Lenders, to fund all Advances by the issuance of Commercial
Paper.  Borrower shall not make a request for more than six (6) Advances during
any calendar month, and no more than six (6) Advances shall occur, during any
calendar month.  No more than two (2) Advances shall occur, during any calendar
week.
 
 
2

--------------------------------------------------------------------------------

 
(b)           Borrower may, upon at least 10 Business Days’ notice to the
Funding Agent (who shall promptly provide such notice to the Co-Agents),
terminate in whole or reduce in part, ratably among the Committed Lenders in
accordance with their respective Commitments, the unused portion of the
Aggregate Commitment; provided that each partial reduction of the Aggregate
Commitment shall be in an amount equal to $20,000,000 (or a larger integral
multiple of $1,000,000 if in excess thereof) and shall reduce the Commitments of
the Committed Lenders ratably in accordance with their respective Commitments.
 
Section 1.2.           Increases.  Not later than 2:00 p.m. (New York City time)
on the second (2nd) Business Day prior to a proposed borrowing, Borrower shall
provide the Funding Agent with written notice of each Advance in the form set
forth as Exhibit II-A hereto (each, a “Borrowing Notice”).  The Funding Agent
shall promptly provide each such Borrowing Notice to the Co-Agents.  Each
Borrowing Notice shall be subject to Section 6.2 hereof and, except as set forth
below, shall be irrevocable and shall specify the requested increase in
Aggregate Principal (which shall not be less than $5,000,000 or a larger
integral multiple of $100,000) and the Borrowing Date and the requested Interest
Rate and Interest Period for any portion to be funded by any Committed
Lender.  Upon receipt of a Borrowing Notice, (a) each Unaffiliated Committed
Lender severally agrees to fund a Loan in an amount equal to its Percentage of
the requested Advance specified in such Borrowing Notice, and (b) each Co-Agent
shall determine whether its Conduit will fund a Loan in an amount equal to its
Conduit Group’s Percentage of the requested Advance specified in such Borrowing
Notice.  If a Conduit declines to make its Percentage of a proposed Advance,
Borrower may cancel the Borrowing Notice as to all Lenders or, in the absence of
such a cancellation, the Advance will be made by each Unaffiliated Committed
Lender, each other Conduit and such Conduit’s Committed Lenders.  On the date of
each Advance, upon satisfaction of the applicable conditions precedent set forth
in Article VI, each applicable Lender will cause the proceeds of its Loan
comprising a portion of such Advance to be deposited to the Funding Account, in
immediately available funds, no later than 2:30 p.m. (New York City time), an
amount equal to (i) in the case of a Conduit or an Unaffiliated Committed
Lender, its Percentage of the principal amount of the requested Advance or (ii)
in the case of a Conduit’s Committed Lender, each such Committed Lender’s Pro
Rata Share of its Conduit Group’s Percentage of the principal amount of the
requested Advance.  The Funding Agent shall remit such funds (to the extent
received in the Funding Account) to the Facility Account, no later than 4:00
p.m. (New York City time) on such date.
 
Section 1.3.           Decreases.  Except as provided in Section 1.4, Borrower
shall provide the Funding Agent with prior written notice by 2:00 p.m. (New York
City time) of any proposed reduction of Aggregate Principal in the form of
Exhibit II-B hereto in conformity with the Required Notice Period (each, a
“Reduction Notice”).  The Funding Agent shall promptly provide each such
Reduction Notice to the Co-Agents.  Such Reduction Notice shall designate (i)
the date (the “Proposed Reduction Date”) upon which any such reduction of
Aggregate Principal shall occur (which date shall give effect to the applicable
Required Notice Period), and (ii) the amount of Aggregate Principal to be
reduced which shall be applied ratably to the Loans of each of the Lenders in
accordance with the principal amount (if any) thereof (the “Aggregate
Reduction”).  Borrower shall not make a request for more than one (1) Proposed
Reduction Date, and no more than one (1) Aggregate Reduction shall occur, during
any calendar week.
 
 
3

--------------------------------------------------------------------------------

 
Section 1.4.           Deemed Collections; Borrowing Limit.
 
(a)           If on any day:
 
(i)           the Outstanding Balance of any Receivable is reduced as a result
of any defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or
 
(ii)           the Outstanding Balance of any Receivable is reduced or canceled
as a result of a setoff in respect of any claim by the Obligor thereof (whether
such claim arises out of the same or a related or an unrelated transaction), or
 
(iii)           the Outstanding Balance of any Receivable is reduced on account
of the obligation of any Originator or any Affiliate thereof to pay to the
related Obligor any rebate or refund, or
 
(iv)           the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than receipt of Collections thereon or such Receivable
becoming a Defaulted Receivable), or
 
(v)           any of the representations or warranties of Borrower set forth in
Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect
to any Receivable,
 
then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, which Receivable shall then be released
from the Collateral, and, effective as of the date on which the next succeeding
Monthly Report is required to be delivered, the Borrowing Base shall be reduced
by the amount of such Deemed Collection.
 
(b)           Borrower shall ensure that the Aggregate Principal at no time
exceeds the Borrowing Limit.  If at any time the aggregate outstanding principal
amount of the Loans from any Unaffiliated Committed Lender or from any Conduit
Group exceeds its Allocation Limit, or the aggregate principal amount of the
Loans outstanding from any Conduit exceeds the Liquidity Commitments of its
Conduit Group’s Committed Lenders pursuant to its Liquidity Agreement divided by
102%, Borrower shall prepay such Loans by wire transfer to the Funding Agent
(for prompt remittance to the applicable Co-Agent) received not later than 12:00
noon (New York City time) on the next succeeding Settlement Date in an amount
sufficient to eliminate such excess, together with accrued and unpaid interest
on the amount prepaid (as allocated by the applicable Co-Agent), such that after
giving effect to such payment the Aggregate Principal is less than or equal to
the Borrowing Limit and each Conduit Group’s and each Unaffiliated Committed
Lender’s respective Percentage of the Aggregate Principal is less than or equal
to the applicable Allocation Limit.
 
 
4

--------------------------------------------------------------------------------

 
Section 1.5.           Payment Requirements.  All amounts to be paid or
deposited by any Loan Party pursuant to any provision of this Agreement shall be
paid or deposited in accordance with the terms hereof no later than 12:00 noon
(New York City time) on the day when due in immediately available funds, and if
not received before 12:00 noon (New York City time) shall be deemed to be
received on the next succeeding Business Day.  For the avoidance of doubt, the
delivery times referenced in the preceding sentence shall only apply to the
payment of amounts due and payable by the Loan Parties.  If such amounts are
payable to a Lender they shall be paid to the Funding Account, for the account
of such Lender, until otherwise notified by the Funding Agent on behalf of such
Lender.  The Funding Agent shall promptly remit such funds to the applicable
Payment Account.  The fees of the Lenders shall be invoiced and paid on a
monthly basis pursuant to Article II hereof.  All computations of CP Costs,
Interest at the LIBO Rate, per annum fees calculated as part of any CP Costs,
per annum fees hereunder and per annum fees under the Fee Letter shall be made
on the basis of a year of 360 days for the actual number of days elapsed.  All
computations of Interest at the Alternate Base Rate, the Adjusted Federal Funds
Rate or the Default Rate shall be made on the basis of a year of 365 days (or
366 days, when appropriate) for the actual number of days elapsed.  If any
amount hereunder shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.
 
Section 1.6.           Advances; Ratable Loans; Funding Mechanics; Liquidity
Fundings.
 
(a)           Each Advance hereunder shall be made ratably by the Unaffiliated
Committed Lenders and the Conduit Groups, collectively, in accordance with their
respective Percentages.
 
(b)           Each Advance hereunder shall consist of one or more Loans made by
(i) each Unaffiliated Committed Lender and (ii) the Conduits and/or the
Committed Lenders in their Conduit Groups.
 
(c)           Each Lender funding any Loan shall cause the principal amount
thereof to be wire transferred to the Funding Account (or to such other account
as may be specified by Borrower in its Borrowing Notice) in immediately
available funds as soon as possible and to be received by the Funding Agent in
no event later than 2:30 p.m. (New York City time) on the applicable Borrowing
Date.  The Funding Agent shall promptly remit such funds (to the extent received
in the Funding Account) to the Facility Account and in no event later than 4:00
p.m. (New York City time) on the applicable Borrowing Date.   Any funds received
in the Facility Account after 4:00 p.m. on any Business Day shall be deemed to
be received on the next succeeding Business Day
 
 
5

--------------------------------------------------------------------------------

 
(d)           While it is the intent of each Conduit (but not of any Committed
Lender) to fund and maintain each requested Advance through the issuance of
Commercial Paper, the parties acknowledge that if any Conduit is unable, or
determines that it is undesirable, to issue Commercial Paper to fund all or any
portion of its Loans, or is unable to repay such Commercial Paper upon the
maturity thereof, such Conduit shall put all or any portion of its Loans to the
Committed Lenders in its Conduit Group at any time pursuant to its applicable
Liquidity Agreement to finance or refinance the necessary portion of its Loans
through a Liquidity Funding to the extent available.  The Liquidity Fundings may
be Alternate Base Rate Loans, Adjusted Federal Funds Rate Loans or LIBO Rate
Loans, or a combination thereof, selected by Borrower in accordance with Article
IV and agreed to by the applicable Co-Agent.  Regardless of whether a Liquidity
Funding constitutes the direct funding of a Loan, an assignment of a Loan made
by a Conduit or the sale of one or more participations in a Loan made by a
Conduit, each Committed Lender in such Conduit’s Conduit Group participating in
a Liquidity Funding shall have the rights of a “Lender” hereunder with the same
force and effect as if it had directly made a Loan to Borrower in the amount of
its Liquidity Funding.
 
(e)           Nothing herein shall be deemed to commit any Conduit to make
Loans.
 
ARTICLE II.
PAYMENTS AND COLLECTIONS
 
Section 2.1.           Payments.  Borrower hereby promises to pay:
 
(a)           subject to Section 9.2, the Aggregate Principal on and after the
Facility Termination Date as and when Collections are received; provided, that
the outstanding principal of all Loans relating to any Prepaid Lender shall be
payable on and after the related Prepayment Date as and when Collections are
received and in accordance with Section 2.2;
 
(b)           the fees set forth in the Fee Letter and the Funding Agent Fee
Letter on the dates specified therein;
 
(c)           all accrued and unpaid Interest and CP Costs on the Loans on each
Settlement Date applicable thereto; and
 
(d)           all Broken Funding Costs and Indemnified Amounts upon demand.
 
Section 2.2.           Collections Prior to Amortization.  On each Settlement
Date prior to the Amortization Date, the Servicer shall deposit to the Funding
Account (and the Funding Agent shall promptly remit such funds to each
applicable Payment Account, for distribution to the applicable Lenders), a
portion of the Collections received by it during the preceding Settlement Period
(after deduction of its Servicing Fee) equal to the sum of the following amounts
for application to the Obligations in the order specified:
 
 
6

--------------------------------------------------------------------------------

 
first, to the Funding Agent, the payment of all accrued and unpaid fees under
the Funding Agent Fee Letter; provided that the aggregate amount payable
pursuant to this clause “first” shall not exceed $200,000 in any one calendar
year,
 
second, ratably to the payment of all accrued and unpaid CP Costs, Facility Fee,
Interest and Broken Funding Costs (if any) that are then due and owing,
 
third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing to any Lender or its Co-Agent,
 
fourth, if required under Section 1.3 or 1.4, to the ratable reduction of the
outstanding principal of each of the Loans, and
 
fifth, for the ratable payment of all other unpaid Obligations of Borrower
(including Prepaid Lender Amounts), if any, that are then due and owing.
 
The balance, if any, shall be paid to Borrower or otherwise in accordance with
Borrower’s instructions.  Collections applied to the payment of Obligations of
Borrower shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth above in this Section
2.2, shall be shared ratably (within each priority) among the applicable payees
in accordance with the amount of such Obligations owing to each of them in
respect of each such priority.
 
Section 2.3.           Collections Following Amortization.  On the Amortization
Date and on each day thereafter, the Servicer shall set aside and hold in trust,
for the Secured Parties, all Collections received on such day.  On and after the
Amortization Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Administrative Agent (as directed by any Co-Agent)
(after deduction of any accrued and unpaid Servicing Fee as of such date) remit
to the Funding Account of the amounts set aside and held in trust pursuant to
the preceding sentence.  The Funding Agent shall promptly remit the applicable
Percentage of such funds to each applicable Payment Account, and apply such
amounts to reduce the Obligations of Borrower as follows:
 
first, to the Funding Agent, the payment of all accrued and unpaid fees under
the Funding Agent Fee Letter; provided that the aggregate amount payable
pursuant to this clause “first” shall not exceed $200,000 in any one calendar
year,
 
second, to the reimbursement of each Unaffiliated Committed Lender’s or the
applicable Conduit Group’s Percentage of the costs of collection and enforcement
of this Agreement incurred by the Administrative Agent and the Funding Agent,
 
third, ratably to the payment of all accrued and unpaid CP Costs, Facility Fee,
Interest and Broken Funding Costs (if any),
 
fourth, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,
 
fifth, to the ratable reduction of such Unaffiliated Committed Lender’s or such
Conduit Group’s Percentage of the Aggregate Principal,
 
 
7

--------------------------------------------------------------------------------

 
sixth, for the ratable payment of all other unpaid Obligations of Borrower, and
 
seventh, after the Final Payout Date, to Borrower.
 
Collections applied to the payment of Obligations of Borrower shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.
 
Section 2.4.           Payment Rescission.  No payment of any of the Obligations
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason.  Borrower shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Funding Account the full amount thereof, plus Interest on such amount at the
Default Rate from the date of any such rescission, return or refunding to the
date of payment.  The Funding Agent shall promptly remit such funds to the
applicable Payment Account (for application to the Person or Persons who
suffered such rescission, return or refund).
 
ARTICLE III.
CONDUIT FUNDING
 
Section 3.1.           CP Costs.  Borrower shall pay CP Costs with respect to
the principal balance of each Conduit’s Loans from time to time outstanding.
 
Section 3.2.          Calculation of CP Costs.  Not later than the 3rd Business
Day immediately preceding each Monthly Reporting Date, each Conduit shall
calculate the aggregate amount of CP Costs applicable to its CP Rate Loans for
the Calculation Period then most recently ended and shall notify the Funding
Agent, who shall promptly notify Borrower of such aggregate amount, not later
than the 2nd Business Day immediately preceding such Monthly Reporting Date.
 
Section 3.3.          CP Costs Payments.  (a) With respect to CP Rate Loans made
by a Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to the
Funding Account for further remittance by the Funding Agent to each of the
Co-Agents (for the benefit of its respective Conduit) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the principal associated with
all such CP Rate Loans of such Conduit for the calendar month then most recently
ended and (b) with respect to CP Rate Loans made by a Conduit that is not a
Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to the Funding
Account for further remittance by the Funding Agent to each of the Co-Agents
(for the benefit of its respective Conduit) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the principal associated with all such
CP Rate Loans of such Conduit, in each case in accordance with Article II.
 
Section 3.4.           Default Rate.  From and after the occurrence of an
Amortization Event, all Loans of the Conduits shall accrue Interest at the
Default Rate.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE IV.
COMMITTED LENDER FUNDING
 
Section 4.1.           Committed Lender Funding.  Prior to the occurrence of an
Amortization Event, the outstanding principal balance of each Loan made by an
Unaffiliated Committed Lender and each Liquidity Funding shall accrue interest
for each day during its Interest Period at either the LIBO Rate, the Adjusted
Federal Funds Rate or the Alternate Base Rate in accordance with the terms and
conditions hereof.  Until Borrower gives notice to the Funding Agent (who shall
promptly forward such notice to the applicable Co-Agent) of another Interest
Rate in accordance with Section 4.4, the initial Interest Rate for any Loan
transferred to the Committed Lenders in its Conduit Group by the applicable
Conduit pursuant to its Liquidity Agreement shall be the Adjusted Federal Funds
Rate or Alternate Base Rate (unless the Default Rate is then applicable).  If
the applicable Committed Lenders in a Conduit Group acquire by assignment from
the applicable Conduit any Loan pursuant to a Liquidity Agreement, each Loan so
assigned shall each be deemed to have an Interest Period commencing on the date
of any such assignment.
 
Section 4.2.          Interest Payments.  On the Settlement Date for each Loan
of an Unaffiliated Committed Lender and each Liquidity Funding, Borrower shall
pay to the Funding Account for further remittance by the Funding Agent to the
applicable Co-Agent (for the benefit of the related Committed Lenders) an
aggregate amount equal to the accrued and unpaid Interest on each such Loan or
Liquidity Funding in accordance with Article II.
 
Section 4.3.           Selection and Continuation of Interest Periods.
 
(a)           Borrower shall from time to time request Interest Periods for the
Loans of each Unaffiliated Committed Lender and the Liquidity Fundings, provided
that if at any time any such Loan of such Unaffiliated Committed Lender or
Liquidity Funding is outstanding, Borrower shall always request Interest Periods
such that at least one Interest Period shall end on the date specified in clause
(A) of the definition of Settlement Date; and provided further, that the
decision as to whether a Conduit will utilize Liquidity Fundings shall reside
with the applicable Co-Agent and not with Borrower.
 
(b)           Borrower or the applicable Committed Lender (or, if applicable,
such Committed Lender’s Co-Agent), upon notice to and consent by the other
received at least three (3) Business Days prior to the end of an Interest Period
(the “Terminating Tranche”) for any Loan of any Unaffiliated Committed Lender or
Liquidity Funding, may, effective on the last day of the Terminating
Tranche:  (i) divide any such Loan or Liquidity Funding into multiple Loans or
Liquidity Fundings, as the case may be, (ii) combine any such Loan of such
Unaffiliated Committed Lender or Liquidity Funding with one or more other Loans
of such Unaffiliated Committed Lender or Liquidity Fundings, as applicable, that
have a Terminating Tranche ending on the same day as such Terminating Tranche or
(iii) combine any such Loan of such Unaffiliated Committed Lender or Liquidity
Funding with a new Loan or Liquidity Funding, as applicable, to be made by the
Committed Lenders on the day such Terminating Tranche ends.
 
 
9

--------------------------------------------------------------------------------

 
Section 4.4.          Committed Lender Interest Rates.  Subject to Section 4.5,
the initial Interest Rate for any Loan of each Unaffiliated Committed Lender and
each Liquidity Funding shall be the LIBO Rate (unless the Default Rate is then
applicable).  If, in such case, the LIBO Rate is not available pursuant to
Section 4.5, such Committed Lender may fund such Loan at Adjusted Federal Funds
Rate or Alternate Base Rate.  Borrower shall by 12:00 noon (New York City
time):  (i) at least two (2) Business Days prior to the expiration of any
Terminating Tranche with respect to which the LIBO Rate is being requested as
the Interest Rate and (ii) at least one (1) Business Day prior to the expiration
of any Terminating Tranche with respect to which the Alternate Base Rate or the
Adjusted Federal Funds Rate is being requested as a new Interest Rate, give the
Funding Agent irrevocable notice of the applicable Interest Rate for the Loan or
Liquidity Funding associated with such Terminating Tranche.  The Funding Agent
shall promptly provide such notice to the applicable Co-Agent.  The initial
Interest Rate for any Loan transferred by a Conduit to the Committed Lenders in
its Conduit Group pursuant to its Liquidity Agreement shall be the LIBO Rate
(unless the Default Rate is then applicable).  If, in such event, the LIBO Rate
is not available pursuant to Section 4.5, such Committed  Lenders may fund such
Loan at Adjusted Federal Funds Rate or Alternate Base Rate.
 
Section 4.5.           Suspension of the Adjusted Federal Funds Rate and LIBO
Rate
 
(a)           If any Committed Lender notifies the Funding Agent (who shall
promptly provide such notice to the Borrower) that it has determined that
funding at a  LIBO Rate or the Adjusted Federal Funds Rate would violate any
applicable law, rule, regulation, or directive of any Governmental Authority,
whether or not having the force of law, or any applicable provision of the
related Liquidity Agreement, or that (i) deposits of a type and maturity
appropriate to match-fund its Loan or Liquidity Funding at a LIBO Rate are not
available or (ii) a LIBO Rate or the Adjusted Federal Funds Rate does not
accurately reflect the cost of acquiring or maintaining a Loan or Liquidity
Funding at such rate, then such Committed Lender may suspend the availability of
such LIBO Rate or the Adjusted Federal Funds Rate, as the case may be, for such
Committed Lender and require Borrower to select (by notice to the Funding Agent)
a different Interest Rate for such Loan or Liquidity Funding; provided, however,
that in no event may Borrower select the CP Rate for any Loan of a Committed
Lender or any Liquidity Funding.
 
(b)           If less than all of the Committed Lenders in a Conduit Group give
a notice to Funding Agent (who shall promptly provide such notice to Borrower)
pursuant to Section 4.5(a), each Committed Lender in such Conduit Group which
gave such a notice shall be obliged, at the request of Borrower, the applicable
Conduit or the applicable Co-Agent, to assign all of its rights and obligations
hereunder to (i) another Committed Lender in such Conduit Group, or (ii) another
funding entity nominated by Borrower or, if applicable, such Committed Lender’s
Co-Agent that is an Eligible Assignee willing to participate in this Agreement
through the Scheduled Termination Date in the place of such notifying Committed
Lender; provided that (i) the notifying Committed Lender receives payment in
full, pursuant to an Assignment Agreement, of all Obligations owing to it
(whether due or accrued), and (ii) the replacement Committed Lender otherwise
satisfies the requirements of Section 12.1(b).
 
 
10

--------------------------------------------------------------------------------

 
Section 4.6.           Default Rate.  From and after the occurrence of an
Amortization Event, all Loans of any Unaffiliated Committed Lender and all
Liquidity Fundings shall accrue Interest at the Default Rate.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Section 5.1.           Representations and Warranties of the Loan Parties.  Each
Loan Party hereby represents and warrants to the Agents and the Lenders, as to
itself, as of the date hereof, as of the date of each Advance and as of each
Settlement Date that:
 
(a)           Existence and Power.  Such Loan Party’s jurisdiction of
organization is correctly set forth in the preamble to this Agreement.  Such
Loan Party is duly organized under the laws of that jurisdiction and no other
state or jurisdiction, and such jurisdiction must maintain a public record
showing the organization to have been organized.  Such Loan Party is validly
existing and in good standing under the laws of its state of organization.  Such
Loan Party is duly qualified to do business and is in good standing as a foreign
entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold would not reasonably be expected to have a
Material Adverse Effect.
 
(b)           Power and Authority; Due Authorization, Execution and
Delivery.  The execution and delivery by such Loan Party of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder and, in the case of Borrower,
Borrower’s use of the proceeds of Advances made hereunder, are within its
corporate powers and authority and have been duly authorized by all necessary
corporate action on its part.  This Agreement and each other Transaction
Document to which such Loan Party is a party have been duly executed and
delivered by such Loan Party.
 
(c)           No Conflict.  The execution and delivery by such Loan Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
 
 
11

--------------------------------------------------------------------------------

 
(d)           Governmental Authorization.  Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution and delivery by such Loan Party of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.
 
(e)           Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Loan Party’s knowledge, threatened, against or
affecting such Loan Party, or any of its properties, in or before any court,
arbitrator or other body, that would reasonably be expected to have a Material
Adverse Effect.  Such Loan Party is not in default with respect to any order of
any court, arbitrator or Governmental Authority.
 
(f)           Binding Effect.  This Agreement and each other Transaction
Document to which such Loan Party is a party constitute the legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(g)           Accuracy of Information.  All information heretofore furnished by
such Loan Party or any of its Affiliates to the Agents or the Lenders for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Loan Party or any of its Affiliates to
the Agents or the Lenders will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading.
 
(h)           Use of Proceeds.  Borrower represents and warrants that no
proceeds of any Advance hereunder will be used (i) for a purpose that violates,
or would be inconsistent with, (A) Section 7.2(e) of this Agreement or (B)
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
 
(i)           Good Title.  Borrower represents and warrants that:  (i) Borrower
is the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents, and (ii) there have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
ownership interest in each Receivable, its Collections and the Related Security.
 
 
12

--------------------------------------------------------------------------------

 
(j)           Perfection.  Borrower represents and warrants that:  (i) this
Agreement is effective to create a valid security interest in favor of the
Administrative Agent for the benefit of the Secured Parties in the Collateral to
secure payment of the Obligations, free and clear of any Adverse Claim except as
created by the Transaction Documents, and (ii) there have been or (within 2
Business Days after the date of any Advance) will be duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (on behalf of the Secured Parties) security interest in
the Collateral.  Each of the Loan Parties represents and warrants that such Loan
Party’s jurisdiction of organization is a jurisdiction whose law generally
requires information concerning the existence of a nonpossessory security
interest to be made generally available in a filing, record or registration
system as a condition or result of such a security interest’s obtaining priority
over the rights of a lien creditor which respect to collateral.
 
(k)           Places of Business and Locations of Records.  The principal places
of business and chief executive office of such Loan Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit
III-A or such other locations of which the Administrative Agent has been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed.  Borrower’s Federal
Employer Identification Number is correctly set forth on Exhibit III-A.
 
(l)           Collections.  The conditions and requirements set forth in Section
7.1(j) and Section 8.2 have at all times been satisfied and duly performed.  The
names, addresses and jurisdictions of organization of all Collection Banks,
together with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit III-A to the Receivables Sale Agreement.  While Borrower has granted
Servicer access to the Lock-Boxes and Collection Accounts prior to delivery of a
Collection Notice, Borrower has not granted any Person, other than the
Administrative Agent as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.
 
(m)           Material Adverse Effect.  (i) The initial Servicer represents and
warrants that since September 30, 2010, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer or the ability of the initial Servicer to perform its obligations under
this Agreement, and (ii) Borrower represents and warrants that since the date of
this Agreement, no event has occurred that would have a material adverse effect
on (A) the financial condition or operations of Borrower, (B) the ability of
Borrower to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.
 
(n)           Names.  Borrower represents and warrants that:  (i) the name in
which Borrower has executed this Agreement is identical to the name of Borrower
as indicated on the public record of its state of organization which shows
Borrower to have been organized, and (ii) in the past five (5) years, Borrower
has not used any corporate names, trade names or assumed names other than the
name in which it has executed this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
(o)           Ownership of Borrower.  Rock-Tenn Company owns, directly or
indirectly, 100% of the issued and outstanding Equity Interest of Borrower, free
and clear of any Adverse Claim.  Such Equity Interests are validly issued, fully
paid and nonassessable, and there are no options, warrants or other rights to
acquire securities of Borrower.
 
(p)           Not an Investment Company.  Such Loan Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
 
(q)           Compliance with Law.  Such Loan Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.  Borrower represents and warrants that each Receivable, together with
the Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
 
(r)           Compliance with Credit and Collection Policy.  Such Loan Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Administrative Agent has been notified in accordance with Section
7.1(a)(vii).
 
(s)           Payments to Applicable Originator.  Borrower represents and
warrants that:  (i) with respect to each Receivable transferred to Borrower
under the Receivables Sale Agreement, Borrower has given reasonably equivalent
value to the applicable Originator in consideration therefor and such transfer
was not made for or on account of an antecedent debt, and (ii) no transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
 
(t)           Enforceability of Contracts.  Borrower represents and warrants
that each Contract with respect to each Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
 
14

--------------------------------------------------------------------------------

 
(u)           Eligible Receivables.  Each Receivable included in the Net Pool
Balance as an Eligible Receivable on the date of any Monthly Report was an
Eligible Receivable on such date.
 
(v)           Borrowing Limit.  Immediately after giving effect to each Advance
and each settlement on any Settlement Date hereunder, the Aggregate Principal is
less than or equal to the Borrowing Limit.
 
(w)           Accounting.  The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
 
(x)           OFAC.  None of the Loan Parties nor any Subsidiary or Affiliate of
any Loan Party (a) is a Sanctioned Person, (b) does business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC or (c) does business in such country or
with any such agency, organization or person, in violation of the economic
sanctions of the United States administered by OFAC.
 
(y)           ERISA. (i) Identification of Plans.  Except as disclosed on
Exhibit III-B, as of the closing date or as of the last date Exhibit III-B was
updated to reflect the establishment of a new plan in accordance with Section
7.1(b)(vii), none of the Loan Parties, their Restricted Subsidiaries or any of
their respective ERISA Affiliates maintains or contributes to, or has during the
past seven (7) years maintained or contributed to, any material Plan that is
subject to Title IV of ERISA.
 
(ii)           Compliance.  Each Plan maintained by the Loan Parties and their
Restricted Subsidiaries has at all times been maintained, by its terms and in
operation, in compliance with all applicable laws, and the Loan Parties and
their Restricted Subsidiaries are subject to no tax or penalty with respect to
any Plan of such Person or any ERISA Affiliate thereof, including, without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Tax Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 5.1(y) (taken as a whole), would in the
aggregate have a Material Adverse Effect.
 
(iii)            Liabilities.  None of the Loan Parties or any of their
Restricted Subsidiaries is subject to any liabilities (including withdrawal
liabilities) with respect to any Plans of the Loan Parties, their Restricted
Subsidiaries and their respective ERISA Affiliates, including, without
limitation, any liabilities arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans, where such
liabilities, together with all other liabilities referred to in this Section
5.1(y) (taken as a whole), would in the aggregate have a Material Adverse
Effect.
 
 
15

--------------------------------------------------------------------------------

 
(iv)           Funding.  Each Loan Party and their Restricted Subsidiaries and,
with respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect.  No Loan Party is subject to any liabilities with respect to
post-retirement medical benefits in any amounts which, together with all other
liabilities referred to in this Section 5.1(y) (taken as a whole), would have a
Material Adverse Effect if such amounts were then due and payable.
 
(v)           ERISA Event.  No ERISA Event has occurred or is reasonably
expected to occur, except for such ERISA Events that individually or in the
aggregate would not have a Material Adverse Effect.
 
Section 5.2.          Certain Committed Lender Representations and
Warranties.  Each Committed Lender hereby represents and warrants to the
Administrative Agent, the Funding Agent, the applicable Co-Agent, the applicable
Conduit (if any), and the Loan Parties that:
 
(a)           Existence and Power.  Such Committed Lender is a banking
association or a limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all organizational power to perform its obligations
hereunder and under its Liquidity Agreement, if applicable.
 
(b)           No Conflict.  The execution and delivery by such Committed Lender
of this Agreement and its Liquidity Agreement and the performance of its
obligations hereunder and thereunder are within its corporate powers, have been
duly authorized by all necessary corporate action, do not contravene or violate
(i) its certificate or articles of incorporation or association or by-laws or
other organizational documents, (ii) any law, rule or regulation applicable to
it, (iii) any restrictions under any agreement, contract or instrument to which
it is a party or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets.  This Agreement and, if applicable, its Liquidity Agreement have
been duly authorized, executed and delivered by such Committed Lender.
 
(c)           Governmental Authorization.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution and delivery by such Committed Lender of this
Agreement or, if applicable, its Liquidity Agreement and the performance of its
obligations hereunder or thereunder.
 
(d)           Binding Effect.  Each of this Agreement and, if applicable, its
Liquidity Agreement constitutes the legal, valid and binding obligation of such
Committed Lender enforceable against such Committed Lender in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).
 
 
16

--------------------------------------------------------------------------------

 
ARTICLE VI.
CONDITIONS OF ADVANCES
 
Section 6.1.           Conditions Precedent to Initial Advance.  The initial
Advance under this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Advance
those documents listed on Schedule A to the Receivables Sale Agreement and those
documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition shall have been satisfied, (c) the Agents shall have received all fees
and expenses required to be paid on such date pursuant to the terms of this
Agreement, the Funding Agent Fee Letter and the Fee Letter and (d) the SSCC
Acquisition shall have occurred.
 
Section 6.2.           Conditions Precedent to All Advances.  Each Advance and
each rollover or continuation of any Advance shall be subject to the further
conditions precedent that (a) the Agents shall have received on or prior to the
date thereof, in form and substance satisfactory to the Agents, all Monthly
Reports as and when due under Section 8.5; (b) the Facility Termination Date
shall not have occurred; (c) the Agents shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):
 
(i)           the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Advance (or such Settlement Date,
as the case may be) as though made on and as of such date;
 
(ii)           no event has occurred and is continuing, or would result from
such Advance (or the continuation thereof), that will constitute (A) an
Amortization Event or (B) an Unmatured Amortization Event; and
 
(iii)           after giving effect to such Advance (or the continuation
thereof), the Aggregate Principal will not exceed the Borrowing Limit.
 
ARTICLE VII.
COVENANTS
 
Section 7.1.           Affirmative Covenants of the Loan Parties.  Until the
Final Payout Date, each Loan Party hereby covenants, as to itself, as set forth
below:
 
(a)           Financial Reporting.  Such Loan Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agents:
 
 
17

--------------------------------------------------------------------------------

 
(i)           Annual Reporting.  Within 90 days after the close of each of its
respective fiscal years:  (A) audited, unqualified, consolidated financial
statements (which shall include consolidated balance sheets, statements of
income and retained earnings and a statement of cash flows) for Rock-Tenn
Company for such fiscal year certified in a manner acceptable to the Agents by
independent public accountants reasonably acceptable to the Agents, and (B)
financial statements (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) for Borrower for such
fiscal year certified in a manner acceptable to the Agents by an Authorized
Officer of Borrower.
 
(ii)           Quarterly Reporting.  Within 45 days after the close of the first
three (3) quarterly periods of each of its respective fiscal years:  (A)
consolidated balance sheets of Rock-Tenn Company as at the close of each such
period and consolidated statements of income and retained earnings and a
consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer, and (B) balance sheets of Borrower as at the close of each such period
and statements of income and retained earnings and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its treasurer.
 
(iii)           Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit IV signed by such Loan Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
 
(iv)           Shareholders Statements and Reports.  Promptly upon the
furnishing thereof to the shareholders of such Loan Party copies of all
financial statements, reports and proxy statements so furnished.
 
(v)           S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which any Loan Party or any of its Affiliates files with the Securities and
Exchange Commission.
 
(vi)           Copies of Notices.  Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Administrative Agent or any Lender, copies of the same.
 
(vii)           Change in Credit and Collection Policy.  At least thirty (30)
days prior to the effectiveness of any material change in or material amendment
to the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting the Agents’ consent thereto.
 
 
18

--------------------------------------------------------------------------------

 
(viii)           Other Information.  Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Loan Party as any Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent and the Lenders under or as contemplated by this
Agreement.
 
(b)           Notices.  Such Loan Party will notify the Agents in writing of any
of the following promptly upon learning of the occurrence thereof, describing
the same and, if applicable, the steps being taken with respect thereto:
 
(i)           Amortization Events or Unmatured Amortization Events.  The
occurrence of each Amortization Event and each Unmatured Amortization Event, by
a statement of an Authorized Officer of such Loan Party.
 
(ii)           Termination Date.  The occurrence of the Termination Date under
the Receivables Sale Agreement.
 
(iii)           Notices under Receivables Sale Agreement.  Copies of all notices
delivered under the Receivables Sale Agreement.
 
(iv)           Downgrade of Performance Guarantor.  Any downgrade in the rating
of any Debt of Performance Guarantor by S&P or Moody’s, setting forth the Debt
affected and the nature of such change.
 
(v)           Material Adverse Effect.  The occurrence of any other event or
condition that has had, or would reasonably be expected to have, a Material
Adverse Effect.
 
(vi)           Independent Director.  The decision to appoint a new director of
the Borrower as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) Business Days prior to the effective
date of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”
 
(vii)           ERISA Plans.  An updated copy of Exhibit III-B, if the Parent,
the Loan Parties and/or any of their respective Restricted Subsidiaries have
established a new material Plan since the Closing Date or since the date such
Exhibit III-B was last updated, which shall be delivered concurrently with the
delivery of the financial statements described in Section 7.1(a)(ii).
 
(c)           Compliance with Laws and Preservation of Corporate
Existence.  Such Loan Party will comply in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect.  Such Loan Party
will preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
its business is conducted, except where the failure to so preserve and maintain
or qualify would not reasonably be expected to have a Material Adverse Effect.
 
 
19

--------------------------------------------------------------------------------

 
(d)           Audits.  Such Loan Party will furnish to the Funding Agent such
information with respect to it and the Receivables as may be reasonably
requested by each of the Co-Agents from time to time.  To obtain such
information, a Co-Agent shall submit its information request to the Funding
Agent and the Funding Agent shall forward such request to the applicable Loan
Party.  The applicable Loan Party shall provide such information to the Funding
Agent who will then forward it to the Co-Agent who requested the
information.  The Loan Parties shall have no obligation to respond to requests
for information which is submitted directly to the Loan Parties.  Such Loan
Party will, from time to time during regular business hours as requested by any
Co-Agent upon reasonable notice and at the sole cost of such Loan Party, permit
a third party reasonably acceptable to the Required Committed Lenders (and shall
cause each Originator to permit such third party):  (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Collateral, including, without limitation, the
related Contracts, and (ii) to visit the offices and properties of such Person
for the purpose of examining such materials described in clause (i) above, and
to discuss matters relating to such Person’s financial condition or the
Collateral or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Borrower or the Servicer having knowledge of such
matters (each of the foregoing examinations and visits, a “Review”); provided,
however, that, so long as no Amortization Event has occurred and is continuing,
(A) the Loan Parties shall only be responsible for the costs and expenses of the
first Review conducted in each calendar year, (B) the Agents, collectively, will
not request more than three (3) Reviews in any one calendar year and (C) the
scope of any such Review shall be as reasonably and mutually agreed upon by the
Co-Agents.  The first Review in each calendar  year shall be conducted solely at
the request of the Administrative Agent.  Each Review (other than the first
Review occurring during any calendar year) shall be conducted solely at the
request of the Required Committed Lenders.  The Co-Agents (on behalf of the
Lenders) shall be responsible for the costs and expenses incurred in connection
with each Review (other than the first Review occurring during any calendar
year) in an amount equal to its Percentage or Pro Rata Share of its Conduit
Group’s Percentage, as applicable.  For the avoidance of doubt, following the
occurrence and during the continuation of an Amortization Event, there shall be
no limitation placed upon the number of Reviews conducted at the sole cost and
expense of a Loan Party under this Section 7.1(d).  The Loan Parties agree that
the Loan Parties shall participate in a due diligence meeting to occur once per
calendar year prior to the anniversary of the Closing Date subject to terms and
conditions that are reasonably satisfactory to the Co-Agents.
 
 
20

--------------------------------------------------------------------------------

 
(e)           Keeping and Marking of Records and Books.
 
(i)           The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  The
Servicer will (and will cause each Originator to) give the Agents notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
 
(ii)           Such Loan Party will (and will cause each Originator to):  (A) on
or prior to the date hereof, mark its master data processing records and other
books and records relating to the Loans with a legend, acceptable to the Agents,
describing the Administrative Agent’s security interest in the Collateral and
(B) upon the request of the Agents following the occurrence of an Amortization
Event:  (x) mark each Contract with a legend describing the Administrative
Agent’s security interest and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.
 
(f)           Compliance with Contracts and Credit and Collection Policy.  Such
Loan Party will (and will cause each Originator to) timely and fully (i) perform
and comply with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and (ii) comply
in all respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.
 
(g)           Maintenance and Enforcement of Receivables Sale Agreement and
Performance Undertaking.  Borrower will maintain the effectiveness of, and
continue to perform under the Receivables Sale Agreement and the Performance
Undertaking, such that it does not amend, restate, supplement, cancel, terminate
or otherwise modify the Receivables Sale Agreement or the Performance
Undertaking, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivables Sale
Agreement or the Performance Undertaking or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the
Agents.  Borrower will, and will require each Originator to, perform each of
their respective obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Borrower under the Receivables Sale Agreement.  Borrower
will take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Agents and the Lenders as assignees of Borrower)
under the Receivables Sale Agreement as any of the Agents may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.
 
 
21

--------------------------------------------------------------------------------

 
(h)           Ownership.  Borrower will (or will cause each Originator to) take
all necessary action to (i) vest legal and equitable title to the Collateral
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Secured Parties) including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s interest in such Collateral and such other
action to perfect, protect or more fully evidence the interest of Borrower
therein as any of the Agents may reasonably request, and (ii) establish and
maintain, in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in all
Collateral, free and clear of any Adverse Claims, including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Secured Parties)
security interest in the Collateral and such other action to perfect, protect or
more fully evidence the interest of the Administrative Agent for the benefit of
the Secured Parties as any of the Agents may reasonably request.
 
(i)           Lenders’ Reliance.  Borrower acknowledges that the Agents and the
Lenders are entering into the transactions contemplated by this Agreement in
reliance upon Borrower’s identity as a legal entity that is separate from each
Originator.  Therefore, from and after the date of execution and delivery of
this Agreement, Borrower shall take all reasonable steps, including, without
limitation, all steps that any Agent or any Lender may from time to time
reasonably request, to maintain Borrower’s identity as a separate legal entity
and to make it manifest to third parties that Borrower is an entity with assets
and liabilities distinct from those of each Originator and any Affiliates
thereof (other than Borrower) and not just a division of any Originator or any
such Affiliate.  Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Borrower will:
 
(i)            maintain books, financial records and bank accounts in a manner
so that it will not be difficult or costly to segregate, ascertain and otherwise
identify the assets and liabilities of Borrower;
 
(ii)           not commingle any of its assets, funds, liabilities or business
functions with the assets, funds, liabilities or business functions of any other
person or entity except for payments that may be received in any Lock-Box prior
to 30 days after the date of this Agreement;
 
(iii)           observe all appropriate corporation procedures and formalities;
 
(iv)           pay its own liabilities, losses and expenses only out of its own
funds;
 
(v)           maintain separate annual and quarterly financial statements
prepared in accordance with generally accepted accounting principles,
consistently applied, showing its assets and liabilities separate and distinct
from those of any other person or entity;
 
 
22

--------------------------------------------------------------------------------

 
(vi)           pay or bear the cost (or if such statements are consolidated, the
pro-rata cost) of the preparation of its financial statements, and have such
financial statements audited by a certified public accounting firm that is not
affiliated with Borrower or its Affiliates;
 
(vii)          not guarantee or become obligated for the debts or obligations of
any other entity or person;
 
(viii)        not hold out its credit as being available to satisfy the debts or
obligations of any other person or entity;
 
(ix)           hold itself out as an entity separate and distinct from any other
person or entity (including its Affiliates);
 
(x)            correct any known misunderstanding regarding its separate
identity;
 
(xi)           use separate stationery, business cards, purchase orders,
invoices, checks and the like bearing its own name;
 
(xii)           compensate all consultants, independent contractors and agents
from its own funds for services provided to it by such consultants, independent
contractors and agents;
 
(xiii)         to the extent that Borrower and any of its Affiliates occupy any
premises in the same location, allocate fairly, appropriately and nonarbitrarily
any rent and overhead expenses among and between such entities with the result
that each entity bears its fair share of all such rent and expenses;
 
(xiv)         to the extent that Borrower and any of its Affiliates share the
same officers, allocate fairly, appropriately and nonarbitrarily any salaries
and expenses related to providing benefits to such officers between or among
such entities, with the result that each such entity will bear its fair share of
the salary and benefit costs associated with all such common or shared officers;
 
(xv)           to the extent that Borrower and any of its Affiliates jointly
contract or do business with vendors or service providers or share overhead
expenses, allocate fairly, appropriately and nonarbitrarily any costs and
expenses incurred in so doing between or among such entities, with the result
that each such entity bears its fair share of all such costs and expenses;
 
(xvi)         to the extent Borrower contracts or does business with vendors or
service providers where the goods or services are wholly or partially for the
benefit of its Affiliates, allocate fairly, appropriately and nonarbitrarily any
costs incurred in so doing to the entity for whose benefit such goods or
services are provided, with the result that each such entity bears its fair
share of all such costs;
 
 
23

--------------------------------------------------------------------------------

 
(xvii)        not make any loans to any person or entity (other than such
intercompany loans between Borrower and each Originator contemplated by this
Agreement) or buy or hold any indebtedness issued by any other person or entity
(except for cash and investment-grade securities);
 
(xviii)       conduct its own business in its own name;
 
(xix)          hold all of its assets in its own name;
 
(xx)           maintain an arm’s-length relationship with its Affiliates and
enter into transactions with Affiliates only on a commercially reasonable basis;
 
(xxi)          not pledge its assets for the benefit of any other Person;
 
(xxii)         not identify itself as a division or department of any other
entity;
 
(xxiii)        maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;
 
(xxiv)       conduct transactions between Borrower and third parties in the name
of Borrower and as an entity separate and independent from each of its
Affiliates;
 
(xxv)        cause representatives and agents of Borrower to hold themselves out
to third parties as being representatives or agents, as the case may be, of
Borrower;
 
(xxvi)       cause transactions and agreements between Borrower, on the one
hand, and any one or more of its Affiliates, on the other hand (including
transactions and agreements pursuant to which the assets or property of one is
used or to be used by the other), to be entered into in the names of the
entities that are parties to the transaction or agreement, to be formally
documented in writing and to be approved in advance by the Board (including the
affirmative vote of the Independent Director);
 
(xxvii)      cause the pricing and other material terms of all such transactions
and agreements to be established at the inception of the particular transaction
or agreement on commercially reasonable terms (substantially similar to the
terms that would have been established in a transaction between unrelated third
parties) by written agreement (by formula or otherwise);
 
 
24

--------------------------------------------------------------------------------

 
(xxviii)     not acquire or assume the obligations or acquire the securities of
its Affiliates or owners, including partners of its Affiliates, provided,
however, that notwithstanding the foregoing, Borrower is authorized to engage in
and consummate each of the transactions contemplated by each Transaction
Document and Borrower is authorized to perform its obligations under each
Transaction Document;
 
(xxix)        maintain its corporate charter in conformity with this Agreement,
such that (A) it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(B) its corporate charter, at all times from and after June 30, 2011 while this
Agreement is in effect, requires that the Board of Directors of the Borrower
shall at all times include at least one “Independent Director” as such term is
defined herein.
 
(xxx)         maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and
 
(xxxi)        take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by counsel for
Borrower, in connection with the closing or initial Advance under this Agreement
and relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.
 
(j)           Collections.  Such Loan Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to the Collateral are remitted directly to Borrower
or any Affiliate of Borrower, Borrower will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposit into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, Borrower will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Agents and the Lenders.  Borrower will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
Lock-Box and Collection Account and shall not grant the right to take dominion
and control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Administrative Agent
as contemplated by this Agreement and except for access granted to Servicer
prior to delivery of Collection Notices.  Notwithstanding anything to the
contrary contained herein, in the event that, prior to the occurrence of an
Amortization Event or Unmatured Amortization Event, a Collection Bank provides
notice to any party hereto of its election to terminate without cause the
related Collection Account Agreement, the Administrative Agent, the Servicer and
the Borrower shall cooperate in good faith in order to execute a replacement
collection account agreement that is mutually acceptable to the Borrower and the
Administrative Agent.
 
 
25

--------------------------------------------------------------------------------

 
(k)           Taxes.  Such Loan Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  Borrower will pay when due any and all present and
future stamp, documentary, and other similar taxes and governmental charges
payable in connection with the Receivables, and hold each of the Indemnified
Parties harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes and governmental charges.
 
(l)           Payment to Applicable Originator.  With respect to any Receivable
purchased by Borrower from any Originator, such sale shall be effected under,
and in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to such Originator in respect of the purchase price for such
Receivable.
 
(m)           Amendment of Parent Credit Agreement.  Borrower or Servicer shall
provide written notice to the Administrative Agent and the Funding Agent of any
proposed amendment to the Parent Credit Agreement on or after the date hereof
that would alter the definitions of “Applicable Percentage” or “Leverage Ratio”
contained therein or that would alter in any way the manner in which “Applicable
Percentage” or “Leverage Ratio” are determined under the Parent Credit
Agreement, in each case, not later than five Business Days prior to the
effectiveness of any such amendment.   The Funding Agent shall promptly provide
any such notice to each Co-Agent.
 
(n)           Notice of Leverage Ratio.  On each Interest Determination Date (as
defined in the Parent Credit Agreement, as in effect on the date hereof), the
Servicer shall provide to the Administrative Agent and the Funding Agent written
notice of the “Leverage Ratio” as calculated pursuant to the terms of the Parent
Credit Agreement, as in effect on the date hereof.  The Funding Agent shall
promptly provide any such notice to each Co-Agent.
 
(o)           Ratification of Obligations under Collection Account
Agreements.  Borrower acknowledges and ratifies its obligations under each of
the Collection Account Agreements , and agrees to perform and comply with, in
all respects,  all of the covenants and other obligations and terms binding on
it pursuant to each of the Collection Account Agreements.
 
 
26

--------------------------------------------------------------------------------

 
Section 7.2.           Negative Covenants of the Loan Parties.  Until the Final
Payout Date, each Loan Party hereby covenants, as to itself, that:
 
(a)           Name Change, Offices and Records.  Such Loan Party will not change
its name, identity or structure (within the meaning of any applicable enactment
of the UCC) or jurisdiction of organization, unless it shall have:  (i) given
the Agents at least ten (10) Business Days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by any Agent in connection with such change or
relocation.
 
(b)           Change in Payment Instructions to Obligors.  Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Loan Party
will not add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account; provided further, however,
this clause shall not prohibit any Originator from directing obligors of
Excluded Receivables to make payment to a lock-box or account which is not a
Lock-Box or Collection Account.
 
(c)           Modifications to Contracts and Credit and Collection Policy.  Such
Loan Party will not, and will not permit any Originator to, make any change to
the Credit and Collection Policy that could adversely affect the collectibility
of the Receivables or decrease the credit quality of any newly created
Receivables.  Except as provided in Section 8.2(d), the Servicer will not, and
will not permit any Originator to, extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy.
 
(d)           Sales, Liens.  Borrower will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.
 
(e)           Use of Proceeds.  Borrower will not use the proceeds of the
Advances for any purpose other than (i) paying for Receivables and Related
Security under and in accordance with the Receivables Sale Agreement, including
without limitation, making payments on the Subordinated Notes to the extent
permitted thereunder and under the Receivables Sale Agreement, (ii) paying its
ordinary and necessary operating expenses when and as due, and (iii) making
Restricted Junior Payments to the extent permitted under this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
(f)           Termination Date Determination.  Borrower will not designate the
Termination Date, or send any written notice to any Originator in respect
thereof, without the prior written consent of the Agents, except with respect to
the occurrence of a Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.
 
(g)           Restricted Junior Payments.  Borrower will not make any Restricted
Junior Payment if after giving effect thereto, Borrower’s Net Worth (as defined
in the Receivables Sale Agreement) would be less than the Required Capital
Amount (as defined in the Receivables Sale Agreement).
 
(h)           Borrower Debt.  Borrower will not incur or permit to exist any
Debt or liability on account of deposits except:  (i) the Obligations, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.
 
(i)           ERISA Compliance.  The Loan Parties will not, and will not permit
any Subsidiary of the Parent to, fail to satisfy the minimum funding standard
under Section 412 of the Tax Code or Section 302 of ERISA, whether or not
waived, or incur any liability under Section 4062 of ERISA to PBGC established
thereunder in connection with any Plan except as would not have a Material
Adverse Effect. 
 
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
 
Section 8.1.           Designation of Servicer.
 
(a)           The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 8.1.  Converting is hereby designated as,
and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms of this Agreement.  After the occurrence of an
Amortization Event, the Administrative Agent, at the direction of the Required
Committed Lenders, may at any time designate as Servicer any Person to succeed
Converting or any successor Servicer, provided that the Rating Agency Condition
(if applicable) is satisfied.
 
(b)           Converting may at any time and from time to time delegate any or
all of its duties and obligations as Servicer hereunder to one or more
Persons.  Notwithstanding the foregoing, so long as Converting remains the
Servicer hereunder:  (i) Converting shall be and remain liable to the Agents and
the Lenders for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Agents and the Lenders
shall be entitled to deal exclusively with Converting in matters relating to the
discharge by the Servicer of its duties and responsibilities hereunder.
 
 
28

--------------------------------------------------------------------------------

 
Section 8.2.           Duties of Servicer.
 
(a)           The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
 
(b)           The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account.  The Servicer shall effect a
Collection Account Agreement with each bank party to a Collection Account at any
time.  In the case of any remittances received in any Lock-Box or Collection
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances.  From and after the date the
Administrative Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 8.3, any Agent may request that the Servicer, and the
Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables, to remit all payments thereon to a new depositary account specified
by the Administrative Agent and, at all times thereafter, Borrower and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.
 
(c)           The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II.  The Servicer shall set aside
and hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II.  The Servicer shall,
upon the request of any Agent, segregate, in a manner acceptable to the Agents,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Borrower
prior to the remittance thereof in accordance with Article II.  If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.
 
(d)           The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agents or the Lenders under this
Agreement.  Notwithstanding anything to the contrary contained herein, from and
after the occurrence of an Amortization Event, the Administrative Agent shall
have the absolute and unlimited right to direct the Servicer to commence or
settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.
 
(e)           The Servicer shall hold in trust for Borrower and the Lenders all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Amortization Event, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent.  The Servicer shall, as soon as practicable following
receipt thereof turn over to Borrower any cash collections or other cash
proceeds received with respect to Debt not constituting Receivables or proceeds
of Collateral.  The Servicer shall, from time to time at the request of the
Funding Agent (on behalf of any Lender), furnish to the Funding Agent (promptly
after any such request) a calculation of the amounts set aside for the Lenders
pursuant to Article II.  The Funding Agent shall promptly provide such
calculation to such Lender.
 
 
29

--------------------------------------------------------------------------------

 
(f)           Any payment by an Obligor in respect of any indebtedness owed by
it to Originator or Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of any Receivable of
such Obligor (starting with the oldest such Receivable) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
 
Section 8.3.           Collection Notices.  The Administrative Agent is
authorized at any time after the occurrence of an Amortization Event to date and
to deliver to the Collection Banks the Collection Notices.  Borrower hereby
transfers to the Administrative Agent for the benefit of the Secured Parties,
the exclusive ownership and control of each Lock-box and Collection Account;
provided, however, that Borrower shall retain the right to direct the
disposition of funds from each of the Collection Accounts until the
Administrative Agent (in accordance with Section 9.2 hereof) delivers the
applicable Collection Notice.  In case any authorized signatory of Borrower
whose signature appears on a Collection Account Agreement shall cease to have
such authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force.  Borrower
hereby authorizes the Administrative Agent, and agrees that the Administrative
Agent shall be entitled (i) at any time after delivery of the Collection
Notices, to endorse Borrower’s name on checks and other instruments representing
Collections, (ii) at any time after the occurrence of an Amortization Event, to
enforce the Receivables, the related Contracts and the Related Security, and
(iii) at any time after the occurrence of an Amortization Event, to take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than Borrower.
 
Section 8.4.           Responsibilities of Borrower.  Anything herein to the
contrary notwithstanding, the exercise by the Administrative Agent on behalf of
the Secured Parties of their rights hereunder shall not release the Servicer,
any Originator or Borrower from any of their duties or obligations with respect
to any Receivables or under the related Contracts.  The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of
Borrower.  Moreover, the ultimate responsibility for the servicing of the
Receivables shall be borne by Borrower.
 
 
30

--------------------------------------------------------------------------------

 
Section 8.5.           Monthly Reports.  (a) The Servicer shall prepare and
forward to the Funding Agent, on each Monthly Reporting Date, a Monthly Report
and an electronic file of the data contained therein.  The Funding Agent shall
forward such Monthly Report and electronic file to the Lenders.
 
(b)            Any Co-Agent may request that the Funding Agent obtain a listing
by Obligor of all Receivables together with an aging of such Receivables from
the Servicer.  Upon receipt of such request from the Funding Agent, the Servicer
shall prepare and forward to the Funding Agent a report containing such
information.  The Funding Agent shall deliver such report to the relevant
Co-Agent.


Section 8.6.           Servicing Fee.  As compensation for the Servicer’s
servicing activities on their behalf, Borrower shall pay the Servicer the
Servicing Fee, which fee shall be paid from Collections in arrears on each
Settlement Date in accordance with Sections 2.2 and 2.3 herein.
 
ARTICLE IX.
AMORTIZATION EVENTS
 
Section 9.1.           Amortization Events.  The occurrence of any one or more
of the following events shall constitute an Amortization Event:
 
(a)           Any Loan Party or Performance Guarantor shall fail to make any
payment or deposit required to be made by it under the Transaction Documents
when due and, for any such payment or deposit which is not in respect of
principal, such failure continues for 3 consecutive Business Days.
 
(b)           Any representation, warranty, certification or statement made by
Performance Guarantor or any Loan Party in any Transaction Document to which it
is a party or in any other document delivered pursuant thereto shall prove to
have been materially incorrect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty that itself contains a materiality
threshold.
 
(c)           Any Loan Party shall fail to perform or observe any covenant
contained in Section 7.2 or 8.5 when due.
 
(d)           Any Loan Party or Performance Guarantor shall fail to perform or
observe any other covenant or agreement under any Transaction Documents and such
failure shall remain unremedied for 30 days after the earlier of (i) an
Executive Officer of any of such Persons obtaining knowledge thereof, or (ii)
written notice thereof shall have been given to any Loan Party or Performance
Guarantor by any of the Agents.
 
(e)           Failure of Borrower to pay any Debt (other than the Obligations)
when due or the default by Borrower in the performance of any term, provision or
condition contained in any agreement under which any such Debt was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Debt to cause, such Debt to become due prior to its stated maturity; or any
such Debt of Borrower shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.
 
 
31

--------------------------------------------------------------------------------

 
(f)           Failure of Performance Guarantor or the Servicer or any of their
respective Subsidiaries (other than Borrower) to pay Debt in excess of
$25,000,000 in aggregate principal amount (hereinafter, “Material Debt”) when
due; or the default by Performance Guarantor or any of its Subsidiaries (other
than Borrower) in the performance of any term, provision or condition contained
in any agreement under which any Material Debt was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such Material
Debt to cause, such Material Debt to become due prior to its stated maturity; or
any Material Debt of Performance Guarantor, the Servicer or any of their
respective Subsidiaries (other than Borrower) shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.
 
(g)           An Event of Bankruptcy shall occur with respect to Performance
Guarantor, any Originator or any Loan Party.
 
(h)           As at the end of any Calculation Period:
 
(i)           the three-month rolling average Delinquency Ratio shall exceed
5.75%,
 
(ii)           the three-month rolling average Default Ratio shall exceed 3.5%,
 
(iii)           the three-month rolling average Dilution Ratio shall exceed
6.5%, or
 
(iv)           Days Sales Outstanding shall exceed 50 days.
 
(i)           A Change of Control shall occur.
 
(j)           (i) One or more final judgments for the payment of money in an
aggregate amount of $10,750 or more shall be entered against Borrower or (ii)
one or more final judgments for the payment of money in an amount in excess of
$25,000,000, individually or in the aggregate, shall be entered against
Performance Guarantor or any of its Subsidiaries (other than Borrower) on claims
not covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
thirty (30) consecutive days without a stay of execution.
 
(k)           The “Termination Date” shall occur under the Receivables Sale
Agreement as to any Originator or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Borrower under the Receivables Sale
Agreement.
 
(l)           This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Borrower, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Lenders shall cease to have a valid and perfected first priority security
interest in the Collateral.
 
 
32

--------------------------------------------------------------------------------

 
(m)           The Aggregate Principal shall exceed the Borrowing Limit for 2
consecutive Business Days.
 
(n)           The Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.
 
(o)           The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Tax Code with regard to any of the Collateral and such
lien shall not have been released within fifteen (15) days, or the PBGC shall,
or shall indicate its intention to, file notice of a lien pursuant to Section
4068 of ERISA with regard to any of the Collateral.
 
(p)           Any Plan of Performance Guarantor or any of its ERISA Affiliates:
 
(i)           shall fail to be funded in accordance with the minimum funding
standard required by applicable law, the terms of such Plan, Section 412 of the
Tax Code or Section 302 of ERISA for any plan year or a waiver of such standard
is sought or granted with respect to such Plan under applicable law, the terms
of such Plan or Section 412 of the Tax Code or Section 303 of ERISA; or
 
(ii)           is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
 
(iii)           shall require Performance Guarantor or any of its ERISA
Affiliates to provide security under applicable law, the terms of such Plan,
Section 401 or 412 of the Tax Code or Section 306 or 307 of ERISA; or
 
(iv)           results in a liability to Performance Guarantor or any of its
ERISA Affiliates under applicable law, the terms of such Plan, or Title IV
ERISA,
 
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.
 
(q)           Any event shall occur which (i) materially and adversely impairs
the ability of the Originators to originate Receivables of a credit quality that
is at least equal to the credit quality of the Receivables sold or contributed
to Borrower on the date of this Agreement or (ii) has, or would be reasonably
expected to have, a Material Adverse Effect.
 
 
33

--------------------------------------------------------------------------------

 
(r)            Except as otherwise permitted in Section 7.1(j), any Collection
Account fails to be subject to a Collection Account Agreement at any time.
 
Section 9.2.           Remedies.  Upon the occurrence and during the
continuation of an Amortization Event:  (i) the Administrative Agent, upon the
direction of the Required Committed Lenders, shall replace the Person then
acting as Servicer, (ii) the Administrative Agent may (and, upon direction of
the Required Committed Lenders, the Administrative Agent shall) declare the
Amortization Date to have occurred, whereupon the Aggregate Commitment shall
immediately terminate and the Amortization Date shall forthwith occur, all
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Loan Party; provided, however, that upon the occurrence
of an Amortization Event described in Section 9.1(g), the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Loan Party, (iii) the
Administrative Agent may (and, upon the direction of the Required Committed
Lenders, shall) deliver the Collection Notices to the Collection Banks, (iv) the
Administrative Agent may (and, upon the direction of the Required Committed
Lenders, shall) exercise all rights and remedies of a secured party upon default
under the UCC and other applicable laws, and (v) the Administrative Agent may
(and, upon the direction of the Required Committed Lenders, shall) notify
Obligors of the Administrative Agent’s security interest in the Receivables and
other Collateral.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agents and the Lenders otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
 
ARTICLE X.
INDEMNIFICATION
 
Section 10.1.         Indemnities by the Loan Parties.  Without limiting any
other rights that the Administrative Agent, the Funding Agent or any Lender may
have hereunder or under applicable law, (A) Borrower hereby agrees to indemnify
(and pay upon demand to) each of the Agents, each of the Conduits, each of the
Committed Lenders and each of the respective assigns, officers, directors,
agents and employees of the foregoing (each, an “Indemnified Party”) from and
against any and all damages, losses, claims, Taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees actually
incurred (which attorneys may be employees of the Administrative Agent or such
Lender) and disbursements (all of the foregoing being collectively referred to
as “Indemnified Amounts”) awarded against or incurred by any of them arising out
of or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Lender of an interest in the Receivables, and (B) the Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
the Servicer’s activities as Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (A) and (B):
 
 
34

--------------------------------------------------------------------------------

 
(a)           Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
 
(b)           Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
 
(c)           (i) taxes imposed on or measured by such Indemnified Party’s net
income, and franchise taxes and branch profit taxes imposed on it, by the
jurisdiction under the laws of which such Indemnified Party is organized or any
political subdivision thereof, (ii) taxes imposed on or measured by such
Indemnified Party’s net income, and franchise taxes and branch profit taxes
imposed on it, by the jurisdiction in which such Indemnified Party’s principal
executive office is located or any political subdivision thereof and (iii) in
the case of a Foreign Lender, any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) (all of the foregoing
contained in clauses (i), (ii) and (iii) collectively, “Excluded Taxes”);
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement.  Without limiting the generality of the
foregoing indemnification, Borrower shall indemnify the Agents and the Lenders
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to such Loan Party) relating to or resulting from:
 
(i)           any representation or warranty made by any Loan Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
 
(ii)           the failure by Borrower, the Servicer or any Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
 
(iii)           any failure of Borrower, the Servicer or any Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
 
 
35

--------------------------------------------------------------------------------

 
(iv)           any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
 
(v)           any dispute, claim, offset or defense (other than a defense
related to the financial condition, or discharge in bankruptcy, of the Obligor)
of the Obligor to the payment of any Receivable (including, without limitation,
a defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
 
(vi)           the commingling of Collections of Receivables at any time with
other funds;
 
(vii)           any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Advance, the Collateral or
any other investigation, litigation or proceeding relating to Borrower, the
Servicer or any Originator in which any Indemnified Party becomes involved as a
result of any of the transactions contemplated hereby;
 
(viii)           any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
 
(ix)           any Amortization Event;
 
(x)           any failure of Borrower to acquire and maintain legal and
equitable title to, and ownership of any of the Collateral from the applicable
Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Borrower to give reasonably equivalent value to
any Originator under the Receivables Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;
 
(xi)           any failure to vest and maintain vested in the Administrative
Agent for the benefit of the Lenders, or to transfer to the Administrative Agent
for the benefit of the Secured Parties, a valid first priority perfected
security interests in the Collateral, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
 
(xii)           the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Collateral,
and the proceeds thereof, whether at the time of any Advance or at any
subsequent time;
 
 
36

--------------------------------------------------------------------------------

 
(xiii)           any action or omission by any Loan Party which reduces or
impairs the rights of the Administrative Agent or the Lenders with respect to
any Collateral or the value of any Collateral;
 
(xiv)           any attempt by any Person to void any Advance or the
Administrative Agent’s security interest in the Collateral under statutory
provisions or common law or equitable action;
 
(xv)           any civil penalty or fine assessed by OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent or any
Lender as a result of the funding of the Commitments or the acceptance of
payments due under the Transaction Documents; and
 
(xvi)           the failure of any Receivable included in the calculation of the
Net Pool Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.
 
Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables; and (B) nothing in this Section 10.1 shall require Borrower to
indemnify the Indemnified Parties for Receivables which are not collected, not
paid or otherwise uncollectible on account of the insolvency, bankruptcy,
credit-worthiness or financial inability to pay of the applicable Obligor.
 
Section 10.2.         Increased Cost and Reduced Return
 
(a)           If after the date hereof, any Affected Entity shall be charged any
fee, expense or increased cost on account of any Regulatory Change (i) that
subjects such Affected Entity to any charge or withholding on or with respect to
any Funding Agreement or such Affected Entity’s obligations under any Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to such Affected Entity of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of such Affected Entity or Excluded Taxes) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of
such Affected Entity, or credit extended by such Affected Entity pursuant to any
Funding Agreement or (iii) that imposes any other condition the result of which
is to increase the cost to such Affected Entity of performing its obligations
under any Funding Agreement, or to reduce the rate of return on such Affected
Entity’s capital as a consequence of its obligations under any Funding
Agreement, or to reduce the amount of any sum received or receivable by such
Affected Entity under any Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Co-Agent, on behalf of such Affected
Entity, and receipt by Borrower of a certificate as to such amounts (to be
conclusive absent manifest error), Borrower shall pay to such Co-Agent, as
applicable, for the benefit of such Affected Entity, such amounts charged to
such Affected Entity or such amounts to otherwise compensate such Affected
Entity for such increased cost or such reduction.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and all requests, rules, guidelines or directives
thereunder or issued in connection therewith (collectively, “Dodd Frank Act”)
(whether or not having the force of law) as well as (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel II or Basel III (collectively, “Basel Accords”) (whether or
not having the force of law), shall be deemed to be a “Regulatory Change” if
enacted, adopted, issued, complied with, applied or implemented after the date
hereof.
 
 
37

--------------------------------------------------------------------------------

 
(b)           (i) Without limiting the generality of the foregoing, if Borrower
shall be required by applicable law to deduct any Indemnified Taxes from any
payments made to any Affected Entity, then (a) the sum payable shall be
increased as necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 10.2), such
Affected Entity receives an amount equal to the sum it would have received had
no such deductions been made, (b) Borrower shall make such deductions and (c)
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.  As soon as practicable, but in no
event more than 30 days after any payment of such Indemnified Taxes by Borrower
to a Governmental Authority, Borrower shall deliver to the Administrative Agent,
the applicable Co-Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or such Co-Agent, as the case may be.
 
(ii)           The Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Transaction Document
or from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Transaction Document (hereinafter referred to as
“Other Taxes”).  The Borrower shall not be required to make payment under this
Section 10.2(b)(ii) to the extent paid under Section 10.1.
 
(iii)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Transaction Document
to any Indemnified Party, the Borrower shall also pay to such Indemnified Party
at the time interest is paid, such additional amount that such Indemnified Party
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that such
Indemnified Party would have received if such Taxes or Other Taxes had not been
imposed. The Borrower shall not be required to make payment under this Section
10.2(iii) to the extent paid under Section 10.1, 10.2(b)(i) or 10.2(b)(ii).
 
 
38

--------------------------------------------------------------------------------

 
(c)           In connection with clauses (a) and (b), each Lender and its
respective Co-Agent agrees to provide, to the extent it is required by law, rule
or regulation to do so, any form or document that may be reasonably requested by
the Borrower or the Servicer in order to allow the Borrower or the Servicer to
avoid additional payments under clause (a) and (b).
 
(d)           The Servicer and the Borrower acknowledge that, in connection with
the funding of the Loan, or any portion thereof, by a Conduit, the
Administrative Agent may be required to obtain commercial paper ratings
affirmation(s).  Each of the Servicer and the Borrower agrees that it will (i)
cooperate with the Administrative Agent and any rating agency involved in the
issuance of such rating, (ii) amend and/or supplement the terms of this
Agreement and the other Transaction Documents that define, employ or relate to
the term “Borrowing Base”, “Eligible Receivable,” “Loss Reserve,” “Dilution
Reserve,” “Interest Reserve,” “Servicing Reserve,” “Servicing Fee Rate,”
“Required Reserve” or “Required Reserve Factor Floor”, or any defined term
utilized in the definitions of such terms, in each case, as required by such
rating agency in connection with the issuance of such rating (as so amended or
supplemented, the “Revised Documents”), and (iii) take all actions required to
ensure that (A) it is in compliance with all material provisions,
representation, warranties and covenants of the Revised Documents applicable to
it, (B) no Unmatured Amortization Event, Amortization Event, or any event that,
with the giving of notice or the lapse of time, or both, would constitute a
Unmatured Amortization Event or Amortization Event exists under the Revised
Documents and (C) all other requirements under the Revised Documents relating to
the funding of the Loan or the ownership of any Receivable have been complied
with.  The Borrower shall pay in immediately available funds to the
Administrative Agent, all costs and expenses in connection with this Section
10.2, including, without limitation, the initial fees payable to such rating
agency or agencies in connection with providing such rating and all ongoing fees
payable to the rating agency or agencies for their continued monitoring of such
rating.
 
Section 10.3.                      Other Costs and Expenses.  Subject to Section
7.1(d), Borrower shall pay to the Agents and the Conduits on demand all costs
and out-of-pocket expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, the reasonable fees and out-of-pocket expenses of legal counsel for
the Agents and the Conduits (which such counsel may be employees of the Agents
or the Conduits) with respect thereto and with respect to advising the Agents
and the Conduits as to their respective rights and remedies under this
Agreement.  Borrower shall pay to the Agents on demand any and all costs and
expenses of the Agents and the Lenders, if any, including reasonable counsel
fees and expenses actually incurred in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization
Event.  Notwithstanding anything to the contrary contained herein, the parties
hereto agree that in no event shall the Borrower be obligated to pay the fees
and expenses of more than one legal counsel in respect of the Lenders, which
counsel shall be counsel for the Administrative Agent.
 
 
39

--------------------------------------------------------------------------------

 
ARTICLE XI.
THE AGENTS
 
Section 11.1.         Authorization and Action.
 
(a)           Each Lender and its Co-Agent hereby irrevocably designates and
appoints Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch as Funding Agent hereunder and under the other
Transaction Documents to which the Funding Agent is a party and authorizes the
Funding Agent to take such action on its behalf under the provisions of the
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the Funding Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental
thereto.  Each Unaffiliated Committed Lender and each Committed Lender in any
Conduit Group hereby designates the Person designated on the Lender Supplement
as Co-Agent for such Unaffiliated Committed Lender or Conduit Group, as
applicable, as agent for such Person  hereunder and authorizes such Person to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Co-Agent for such Person by the terms of this Agreement
together with such powers as are reasonably incidental thereto.  Each Lender and
each Co-Agent that becomes a party to this Agreement after the date hereof shall
designate and appoint the Funding Agent, as its agent and authorizes the Funding
Agent to take such action on its behalf under the provision of the Transaction
Documents, and to exercise such powers and perform such duties as are expressly
delegated to such agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto.  Each Lender and its
Co-Agent hereby irrevocably designates and appoints Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch as
Administrative Agent hereunder and under the Transaction Documents to which the
Administrative Agent is a party, and each Lender and each Co-Agent that becomes
a party to this Agreement hereafter ratifies such designation and appointment
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, none of the Agents shall have any duties or
responsibilities, except those expressly set forth in the Transaction Documents
to which it is a party, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent.  In addition, the Administrative
Agent is hereby authorized by each Lender, each Co-Agent and the Funding Agent
to consent to (i) any amendments or restatements to the Certificate of
Incorporation of Borrower to the extent such amendments or restatements are not
prohibited by Section 7.1(i)(xxix) and (ii) any amendments or modifications of
the bylaws of the Borrower.
 
(b)           The provisions of this Article XI are solely for the benefit of
the Agents and the Lenders, and none of the Loan Parties shall have any rights
as a third-party beneficiary or otherwise under any of the provisions of this
Article XI, except that this Article XI shall not affect any obligations which
any of the Agents or Lenders may have to any of the Loan Parties under the other
provisions of this Agreement.
 
 
40

--------------------------------------------------------------------------------

 
(c)           In performing its functions and duties hereunder, (i) the Funding
Agent shall act solely as the agent of the Lenders and Co-Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any of their respective
successors and assigns, (ii) each Co-Agent shall act solely as agent for its
related Committed Lender or the Lenders in its Conduit Group, as applicable, and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or any other
Lenders or any of their respective successors or assigns, and (iii) the
Administrative Agent shall act solely as the agent of the Lenders and the
Co-Agents and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for any of the Loan Parties or any of
their respective successors and assigns.
 
Section 11.2.         Delegation of Duties.  Each of the Agents may execute any
of its duties under any Liquidity Agreement to which it is a party and each
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  None of the Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
 
Section 11.3.         Exculpatory Provisions.  None of the Agents nor any of
their directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Lenders or other Agents for any
recitals, statements, representations or warranties made by any Loan Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Loan Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith.  None of the Agents shall be under any obligation to any
other Agent or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties.  None of the Agents shall be
deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from Borrower, another Agent or a
Lender.
 
 
41

--------------------------------------------------------------------------------

 
Section 11.4.         Reliance by Agents.
 
(a)           Each of the Agents shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Borrower), independent accountants
and other experts selected by such Agent.  Each of the Agents shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of such of the Lenders or Committed Lenders in its Conduit
Group as it deems appropriate and it shall first be indemnified to its
satisfaction by the Committed Lenders in its Conduit Group against any and all
liability, cost and expense which may be incurred by it by reason of taking or
continuing to take any such action, provided that unless and until an Agent
shall have received such advice, such Agent may take or refrain from taking any
action, as such Agent shall deem advisable and in the best interests of the
Lenders.
 
(b)           Each of the Administrative Agent and the Funding Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the Required Committed Lenders or all of the
Lenders, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
 
(c)           Any action taken by any of the Agents in accordance with Section
11.4 shall be binding upon all of the Agents and the Lenders.
 
Section 11.5.         Non-Reliance on Other Agents and Other Lenders.  Each
Lender expressly acknowledges that none of the Agents or other Lenders, nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates, has made any representations or warranties to it and that no act by
any Agent or other Lender hereafter taken, including, without limitation, any
review of the affairs of any Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such other Lender.  Each Lender
represents and warrants to each Agent that it has made and will make,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Borrower and
made its own decision to enter into its Liquidity Agreement (if applicable), the
Transaction Documents and all other documents related thereto.
 
Section 11.6.         Reimbursement and Indemnification.  Each of the Committed
Lenders agree to reimburse and indemnify (a) its applicable Co-Agent, (b) the
Funding Agent and its officers, directors, employees, representatives and agents
and (c) the Administrative Agent and its officers, directors, employees,
representatives and agents ratably in accordance with their respective
Commitments, to the extent not paid or reimbursed by the Loan Parties (i) for
any amounts for which such Agent, acting in its capacity as Agent, is entitled
to reimbursement by the Loan Parties hereunder and (ii) for any other expenses
incurred by such Agent, in its capacity as Agent and acting on behalf of the
Lenders, in connection with the administration and enforcement of its Liquidity
Agreements and the Transaction Documents.
 
 
42

--------------------------------------------------------------------------------

 
Section 11.7.         Agents in their Individual Capacities.  Each of the Agents
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with Borrower or any Affiliate of Borrower as though
such Agent were not an Agent hereunder.  With respect to the making of Loans
pursuant to this Agreement, each of the Agents shall have the same rights and
powers under any Liquidity Agreement to which it is a party and the Transaction
Documents in its individual capacity as any Lender and may exercise the same as
though it were not an Agent, and the terms “Committed Lender,” “Lender,”
“Committed Lenders” and “Lenders” shall include each of the Agents in its
individual capacity.
 
Section 11.8.         Conflict Waivers.  Each Co-Agent acts, or may in the
future act:  (i) as administrative agent for such Co-Agent’s Conduit, (ii) as
issuing and paying agent for such Conduit’s Commercial Paper, (iii) to provide
credit or liquidity enhancement for the timely payment for such Conduit’s
Commercial Paper and (iv) to provide other services from time to time for such
Conduit (collectively, the “Co-Agent Roles”).  Without limiting the generality
of Sections 11.1 and 11.8, each of the other Agents and the Lenders hereby
acknowledges and consents to any and all Co-Agent Roles and agrees that in
connection with any Co-Agent Role, a Co-Agent may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for its Conduit, the giving of
notice to the Committed Lenders in its Conduit Group of a mandatory purchase
pursuant to the applicable Liquidity Agreement for such Conduit Group, and
hereby acknowledges that neither the applicable Co-Agent nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than its
Conduit) arising out of any Co-Agent Roles.
 
Section 11.9.         UCC Filings.  Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral.  In addition, such listing shall impose no
duties on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.
 
Section 11.10.       Successor Administrative Agent.  The Administrative Agent,
upon five (5) days’ notice to the Loan Parties, the other Agents and the
Lenders, may voluntarily resign and may be removed at any time, with or without
cause, by Committed Lenders holding in the aggregate at least sixty-six and
two-thirds percent (66 2/3%) of the Aggregate Commitment (excluding the
Commitment of Rabobank) and the Borrower.  If the Administrative Agent (other
than Rabobank) shall voluntarily resign or be removed as Agent under this
Agreement, then the Required Committed Lenders during such five-day period shall
appoint, with the consent of Borrower from among the remaining Committed
Lenders, a successor Administrative Agent, whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement.  Upon resignation
or replacement of any Agent in accordance with this Section 11.10, the retiring
Administrative Agent shall execute such UCC-3 assignments and amendments, and
assignments and amendments of any Liquidity Agreement to which it is a party and
the Transaction Documents, as may be necessary to give effect to its replacement
by a successor Administrative Agent.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article XI
and Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.
 
 
43

--------------------------------------------------------------------------------

 
Section 11.11.       Successor Funding Agent.  The Funding Agent, upon five (5)
days’ notice to the Loan Parties, the other Agents and the Lenders, may
voluntarily resign and may be removed at any time, with or without cause, by
Committed Lenders holding in the aggregate at least sixty-six and two-thirds
percent (66 2/3%)  of the Aggregate Commitment and the Borrower.  If the Funding
Agent (other than Rabobank) shall voluntarily resign or be removed as Funding
Agent under this Agreement, then the Required Committed Lenders during such
five-day period shall appoint, with the consent of Borrower from among the
remaining Committed Lenders, a successor Funding Agent, whereupon such successor
Funding Agent shall succeed to the rights, powers and duties of the Funding
Agent and the term “Funding Agent” shall mean such successor agent, effective
upon its appointment, and the former Funding Agent’s rights, powers and duties
as Funding Agent shall be terminated, without any other or further act or deed
on the part of such former Funding Agent or any of the parties to this
Agreement.  After any retiring Funding Agent’s resignation hereunder as Funding
Agent, the provisions of this Article XI and Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Funding Agent under this Agreement.
 
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS; REMOVAL
 
Section 12.1.         Assignments.
 
(a)           Each of the Agents, the Loan Parties and the Committed Lenders
hereby agrees and consents to the complete or partial assignment by each Conduit
of all or any portion of its rights under, interest in, title to and obligations
under this Agreement to the Committed Lenders in its Conduit Group pursuant to
its Liquidity Agreement.
 
 
44

--------------------------------------------------------------------------------

 
(b)           Any Committed Lender may at any time and from time to time assign
to one or more Persons (each, a “Purchasing Committed Lender”) all or any part
of its rights and obligations under this Agreement pursuant to an assignment
agreement substantially in the form set forth in Exhibit V hereto (an
“Assignment Agreement”) executed by such Purchasing Committed Lender and such
selling Committed Lender; provided, however, that any assignment of a Committed
Lender’s rights and obligations hereunder shall include a pro rata assignment of
its rights and obligations under the applicable Liquidity Agreement (if
any).  The consent of the applicable Conduit shall be required prior to the
effectiveness of any such assignment by a Committed Lender in such Conduit’s
Conduit Group.  Prior to the occurrence of the Amortization Date as a result of
an Amortization Event, each assignee of a Committed Lender must (i) be (x) an
Eligible Assignee or (y) an assignee with respect to which Borrower has provided
prior written consent (such consent not to be unreasonably withheld or delayed)
and (ii) agree to deliver to the applicable Co-Agent, as the case may be,
promptly following any request therefor by such Person, an enforceability
opinion in form and substance satisfactory to such Person.  Upon delivery of an
executed Assignment Agreement to the applicable Co-Agent, such selling Committed
Lender shall be released from its obligations hereunder and, if applicable,
under its Liquidity Agreement to the extent of such assignment.  Thereafter the
Purchasing Committed Lender shall for all purposes be a Committed Lender party
to this Agreement and, if applicable, its Conduit Group’s Liquidity Agreement
and shall have all the rights and obligations of a Committed Lender hereunder
and thereunder to the same extent as if it were an original party hereto and
thereto and no further consent or action by Borrower, the Lenders or the Agents
shall be required.
 
(c)           [Reserved].
 
(d)           (i)           Notwithstanding anything to the contrary contained
herein, each of the Committed Lenders agrees that in the event that it shall
become a Defaulting Lender, then until such time as such Committed Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law, such
Defaulting Lender’s right to vote in respect of any amendment, consent or waiver
of the terms of this Agreement or any other Transaction Document or to direct
any action or inaction of the Administrative Agent or the Funding Agent or to be
taken into account in the calculation of the Required Committed Lenders shall be
suspended at all times that such Committed Lender remains a Defaulting Lender;
provided, however, that, except as otherwise set forth in this Section 12.1(d),
the foregoing suspension shall not empower Lenders that are not Defaulting
Lenders to increase a Defaulting Lender’s Commitment, decrease the rate of
interest or fees applicable to, or extend the maturity date of such Defaulting
Lender’s Advances or other Obligations owing to such Lender, in each case,
without such Lender’s consent.  No Commitment of any Committed Lender shall be
increased or otherwise affected, and except as otherwise expressly provided in
this Section 12.1(d), performance by the Borrower of its obligations hereunder
and under the other Transaction Documents shall not be excused or otherwise
modified, as a result of the operation of this Section 12.1(d).
 
(ii)           To the extent that any Committed Lender is a Defaulting Lender
with respect to an Advance, the Borrower may deliver a notice to the Funding
Agent specifying the date of such Advance, the identity of the Defaulting Lender
and the portion of such Advance that the Defaulting Lender failed to fund, which
notice shall be deemed to be an additional Borrowing Notice in respect of such
unfunded portion of such Advance, and each Committed Lender (or its related
Conduit, if applicable, and acting in its sole discretion) shall, to the extent
of its remaining unfunded Commitment and subject to the continued fulfillment of
all applicable conditions precedent set forth herein with respect to such
Advance, fund its Percentage (recomputed by excluding the Commitment of
Defaulting Lenders from the Aggregate Commitment) of such unfunded portion of
such Advance not later than 2:30 p.m. (New York City time) on the Business Day
following the date of such notice.
 
 
45

--------------------------------------------------------------------------------

 
(iii)           Until the Defaulting Lender Excess of a Defaulting Lender has
been reduced to zero, any payment of the principal of any Loan to a Defaulting
Lender shall, unless the Required Committed Lenders agree otherwise, be applied
first (1) ratably, to the reduction of the Loans funding any defaulted portion
of Advances pursuant to Section 12.1(d)(ii) and then (2) ratably to reduce the
Loans of each of the Lenders that are not Defaulting Lenders in accordance with
the principal amount (if any) thereof.  Subject to the preceding sentence, any
amount paid by or on behalf of the Borrower for the account of a Defaulting
Lender under this Agreement or any other Transaction Document will not be paid
or distributed to such Defaulting Lender, but will instead be applied to the
making of payments from time to time in the following order of priority until
such Defaulting Lender has ceased to be a Defaulting Lender as provided below:
first, to the funding of any portion of any Advance in respect of which such
Defaulting Lender has failed to fund as required by this Agreement, as
determined by the Administrative Agent; second, held in a segregated subaccount
of the Collection Account as cash collateral for future funding obligations of
the Defaulting Lender in respect of Advances under this Agreement; and third,
after the termination of the Commitments and payment in full of all Obligations,
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
 
(iv)           During any period that a Committed Lender is a Defaulting Lender,
the Borrower shall not accrue or be required to pay, and such Defaulting Lender
shall not be entitled to receive, the Unused Fee (as defined in the Fee Letter)
otherwise payable to such Defaulting Lender under this Agreement or the
Transaction Documents at any time, or with respect to any period, that such
Committed Lender is a Defaulting Lender.
 
 
46

--------------------------------------------------------------------------------

 
(v)           During any period that a Committed Lender is a Defaulting Lender,
the Borrower may, by giving written notice thereof to the Administrative Agent,
the Funding Agent and such Defaulting Lender, require such Defaulting Lender, at
the cost and expense of the Borrower, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, this Article XII), (i) all and not less than all of its interests,
rights and obligations under this Agreement and the Transaction Documents to an
assignee or assignees that shall assume such obligations (which assignee may be
another Lender, if such other Lender accepts such assignment) in whole or (ii)
all of its interests, rights and obligations under this Agreement and the
Transaction Documents with respect to all prospective Commitments, including any
unfunded Commitment as of the date of such assignment.  No party hereto shall
have any obligation whatsoever to initiate any such complete or partial
replacement or to assist in finding an assignee.  In connection with any such
complete or partial assignment, such Defaulting Lender shall promptly execute
all documents reasonably requested to effect such assignment, including an
appropriate Assignment Agreement.  No such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, (A) to
the extent that the assignee is assuming all of the interests, rights and
obligations of the Defaulting Lender, the parties to the assignment shall make
such additional payments in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Percentage
of Advances previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) the Loans made by such
Defaulting Lender or members of such Defaulting Lender Group, as applicable, (B)
to the extent that the assignee is assuming all of the interests, rights and
obligations of the Defaulting Lender, such Defaulting Lender or members of such
Defaulting Lender Group, as applicable, shall have received payment of an amount
equal to all of its Loans outstanding, accrued interest thereon, accrued fees
(subject to Section 12.1(d)(iv)) and all other amounts, including any Breakage
Costs, payable to it and its Affected Parties hereunder and the other
Transaction Documents through (but excluding) the date of such assignment from
the assignee or the Borrower, and (C) such assignment does not conflict with
applicable law.  Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
 
(vi)           If the Borrower, Servicer, and the Administrative Agent agree in
writing in their discretion that a Committed Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the Lenders, the Co-Agents and the Funding Agent, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, such Committed Lender will, to the extent applicable, purchase
such portion of outstanding Advances of the other Lenders and make such other
adjustments as the Funding Agent may reasonably determine to be necessary to
cause the interest of the Lenders in the Aggregate Principal to be on a pro rata
basis in accordance with their respective Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower or forfeited pursuant to Section 12.1(d)(iv), while such Committed
Lender was a Defaulting Lender; and provided further that, except to the extent
otherwise expressly agreed by the affected parties, no cure by a Committed
Lender under this subsection of its status as a Defaulting Lender will
constitute a waiver or release of any claim or any party hereunder arising from
such Committed Lender having been a Defaulting Lender.
 
 
47

--------------------------------------------------------------------------------

 
(vii)           The rights and remedies of the Borrower, any Agent or the other
Lenders against a Defaulting Lender under this Section 12.1(d) are in addition
to any other rights and remedies the Borrower, the Agents and the other Lender
may have against such Defaulting Lender under this Agreement, any of the other
Transaction Documents, applicable law or otherwise.
 
(viii)           Any Committed Lender that fails to timely fund a Loan shall be
obligated to promptly (but in any event not later than 10:00 a.m. (New York City
time) on the Business Day after the date of the related Advance) notify the
Funding Agent, the Borrower and the Administrative Agent if any such failure is
the result of an administrative error or omission by such Committed Lender or
force majeure, computer malfunction, interruption of communication facilities,
labor difficulties or other causes, in each case to the extent beyond such
Committed Lender’s reasonable control.  If (i) the Funding Agent had been
notified by the Borrower or the affected Committed Lender that a Committed
Lender has failed to timely fund a Loan, (ii) if a Responsible Officer of the
Funding Agent has actual knowledge or has written notice that such Committed
Lender is the subject of an Event of Bankruptcy or has publicly announced that
it does not intend to comply with its funding obligations under this Agreement
or (iii) the Funding Agent had been notified by the Administrative Agent or the
affected Committed Lender that a Committed Lender has failed timely to deliver
the written confirmation contemplated by clause (a)(iii) of the definition of
“Defaulting Lender”, the Funding Agent shall promptly provide notice to the
Borrower, the Administrative Agent and the Co-Agents of such occurrence.
 
(e)           So long as no Ratings Trigger Event, Amortization Event or
Unmatured Amortization Event has occurred, the Borrower may, upon 60 days prior
written notice, designate any Committed Lender and the Conduit Group relating
thereto (if any) for removal from this facility (any such designated Lender, a
“Prepaid Lender”) on a Business Day specified in such written notice which shall
also be a Settlement Date (such date in respect of any Prepaid Lender, the
“Prepayment Date”).  Commencing on the related Prepayment Date, any such Prepaid
Lender’s Commitment shall terminate and such Prepaid Lender shall either (i)
assign all of its rights and obligations hereunder to an Eligible Assignee
willing to participate in this Agreement through the Scheduled Termination Date
in the place of such Prepaid Lender or (ii) be entitled to payment of its
Percentage (or Pro Rata Share of its Conduit Group’s Percentage, as applicable)
of the Borrower’s Obligations in accordance with Section 2.2 or Section 2.3 as
applicable.  In the event that any such Prepaid Lender assigns its rights and
obligations pursuant to clause (i) of the immediately preceding sentence, such
Prepaid Lender shall be entitled to receive payment in full, pursuant to an
Assignment Agreement, of an amount equal to its Percentage (or Pro Rata Share of
its Conduit Group’s Percentage, as applicable) of the Borrower’s
Obligations.  For the avoidance of doubt, on and after the occurrence of an
Amortization Event, amounts owed to any such Prepaid Lender hereunder shall be
applied ratably with amounts owed to Lenders that are not Prepaid Lenders in
accordance with Section 2.3.
 
 
48

--------------------------------------------------------------------------------

 
(f)           No Loan Party may assign any of its rights or obligations under
this Agreement without the prior written consent of each of the Agents and each
of the Lenders and without satisfying the Rating Agency Condition, if
applicable.
 
Section 12.2.        Participations.  Any Committed Lender may, in the ordinary
course of its business at any time sell to one or more Persons (each, a
“Participant”) participating interests in its Pro Rata Share of its Conduit
Group’s Percentage of Aggregate Commitment, its Loans, its Liquidity Commitment
(if applicable) or any other interest of such Committed Lender hereunder or, if
applicable, under its Liquidity Agreement.  Notwithstanding any such sale by a
Committed Lender of a participating interest to a Participant, such Committed
Lender’s rights and obligations under this Agreement and, if applicable, such
Liquidity Agreement shall remain unchanged, such Committed Lender shall remain
solely responsible for the performance of its obligations hereunder and, if
applicable, under its Liquidity Agreement, and the Loan Parties, the Lenders and
the Agents shall continue to deal solely and directly with such Committed Lender
in connection with such Committed Lender’s rights and obligations under this
Agreement and, if applicable, its Liquidity Agreement.  Each Committed Lender
agrees that any agreement between such Committed Lender and any such Participant
in respect of such participating interest shall not restrict such Committed
Lender’s right to agree to any amendment, supplement, waiver or modification to
this Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).
 
Section 12.3.         Register.  The Administrative Agent (as agent for the
Borrower) shall maintain at its office referred to in Section 14.2 a copy of
each Assignment Agreement delivered to and accepted by it and register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Pro Rata Share of, outstanding principal amount of all Advances owing to and
Interest of, each Lender from time to time, which Register shall be available
for inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice.  No assignment under this Article XII shall be
effective until the entries described in the preceding sentence have been made
in the Register.  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Servicer, the
Lenders, the Co-Agents, the Funding Agent and the Administrative Agent may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.
 
Section 12.4.         Federal Reserve.  Notwithstanding any other provision of
this Agreement to the contrary, any Lender may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Loan and any rights to payment of principal or interest thereon)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of Borrower, Servicer or any Agent; provided
that no such pledge or grant of a security interest shall release such Lender
from any of its obligations hereunder, or substitute any such pledgee or grantee
for such Lender as a party hereto.
 
 
49

--------------------------------------------------------------------------------

 
ARTICLE XIII.
SECURITY INTEREST
 
Section 13.1.         Grant of Security Interest.  To secure the due and
punctual payment of the Obligations, whether now or hereafter existing, due or
to become due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in, all of
Borrower’s right, title and interest, whether now owned and existing or
hereafter arising in and to all of the Receivables, the Related Security, the
Collections, any loans or advances made by Borrower to any Person and notes
evidencing such loans or advances, and all proceeds of the foregoing
(collectively, the “Collateral”).  Borrower hereby authorizes the Administrative
Agent to file a financing statement naming Borrower as debtor or seller that
describes the collateral as “all assets of the debtor whether now existing or
hereafter arising” or words of similar effect.
 
Section 13.2.         Termination after Final Payout Date.  Each of the Secured
Parties hereby authorizes the Administrative Agent, and the Administrative Agent
hereby agrees, promptly after the Final Payout Date to execute and deliver to
Borrower such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
Borrower’s expense.  Upon the Final Payout Date, all right, title and interest
of the Administrative Agent and the other Secured Parties in and to the
Collateral shall terminate.
 
ARTICLE XIV.
MISCELLANEOUS
 
Section 14.1.         Waivers and Amendments.
 
(a)           No failure or delay on the part of any Agent or any Lender in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
 
(b)           No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b).  The Loan Parties, the Required Committed Lenders and the
Administrative Agent may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:
 
 
50

--------------------------------------------------------------------------------

 
(i)           without the consent of each affected Lender, (A) extend the
Scheduled Termination Date or the date of any payment or deposit of Collections
by Borrower or the Servicer, (B) reduce the rate or extend the time of payment
of Interest or any CP Costs (or any component of Interest or CP Costs), (C)
reduce any fee payable to any Agent for the benefit of the Lenders, (D) except
pursuant to Article XII hereof, change the amount of the principal of any
Lender, any Committed Lender’s Pro Rata Share or any Committed Lender’s
Commitment, (E) amend, modify or waive any provision of the definition of
Required Committed Lenders or this Section 14.1(b), (F) consent to or permit the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, (G) change the definition of “Borrowing Base,” “Eligible
Receivable,” “Loss Reserve,” “Dilution Reserve,” “Interest Reserve,” “Servicing
Reserve,” “Servicing Fee Rate,” “Required Reserve” or “Required Reserve Factor
Floor” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through (G)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses; or
 
(ii)           without the written consent of any affected Agent, amend, modify
or waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent,
 
and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit.  Notwithstanding the foregoing, (i)
without the consent of the Committed Lenders, but with the consent of Borrower,
any Co-Agent may direct the Administrative Agent to amend this Agreement solely
to add additional Persons as Committed Lenders in respect of the related Conduit
Group hereunder and (ii) the Agents, the Required Committed Lenders and the
Conduits may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Borrower, provided that such amendment has no negative
impact upon Borrower.  Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Lenders equally and shall be binding
upon Borrower, the Lenders and the Agents.
 
Section 14.2.         Notices.  Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto.  Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2; provided, however, that any notice (including any Borrowing Notice
or Reduction Notice) from any Loan Party to any Agent or any Lender shall be
effective only upon receipt of such notice by such Agent or Lender.  Any notice
or request required to be delivered to or by a Co-Agent hereunder, shall be
delivered to or by the Funding Agent, who shall promptly deliver such notice or
request to the applicable Co-Agent or party.
 
 
51

--------------------------------------------------------------------------------

 
Section 14.3.         Ratable Payments.  If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Conduit Group entitled to receive a
ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Groups so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
 
Section 14.4.         Protection of Administrative Agent’s Security Interest.
 
(a)           Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that any of the Agents may
request, to perfect, protect or more fully evidence the Administrative Agent’s
security interest in the Collateral, or to enable the Agents or the Lenders to
exercise and enforce their rights and remedies hereunder.  At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee.  Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.
 
(b)           If any Loan Party fails to perform any of its obligations
hereunder, the Administrative Agent or any Lender may (but shall not be required
to) perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Lender’s costs and expenses incurred in connection therewith
shall be payable by Borrower as provided in Section 10.3.  Each Loan Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Loan
Party (i) to execute on behalf of Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Lenders in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Administrative Agent’s security interest in
the Collateral, for the benefit of the Secured Parties.  This appointment is
coupled with an interest and is irrevocable.
 
 
52

--------------------------------------------------------------------------------

 
Section 14.5.         Confidentiality.
 
(a)           Each Loan Party and each Lender shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the Fee
Letter, the Funding Agent Fee Letter and the other confidential or proprietary
information with respect to the Agents and the Conduits and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Loan Party and such Lender and its officers and employees may disclose such
information to such Loan Party’s and such Lender’s external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.
 
(b)           Each of the Lenders and each of the Agents shall maintain and
shall cause each of its officers, directors, employees, investors, potential
investors, credit enhancers, outside accountants, attorneys and other advisors
to maintain the confidentiality of any nonpublic information with respect to the
Originators and the Loan Parties, except that any of the foregoing may disclose
such information (i) to any party to this Agreement, (ii) to any equity provider
or to any provider of a surety, guaranty or credit or liquidity enhancement to
any Conduit, (iii) to the outside accountants, attorneys and other advisors of
any Person described in clause (i) or (ii) above, (iv) to any prospective or
actual assignee or participant of any of the Agents or any Lender, (v) to any
rating agency who rates the Commercial Paper, to any Commercial Paper dealer,
and to any nationally recognized statistical rating organization in compliance
with Rule 17g-5 under the Securities Exchange Act of 1934 (or to any other
rating agency in compliance with any similar rule or regulation in any relevant
jurisdiction), (vi) to any other entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which any Co-Agent (or one of
its Affiliates) acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of each of the foregoing,  provided
that each Person described in the foregoing clause (ii), (iii), (iv), (v) or
(vi) is informed of the confidential nature of such information and, in the case
of a Person described in clause (iv), agrees in writing to maintain the
confidentiality of such information in accordance with this Section 14.5(b), and
(vii) as required pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).  Notwithstanding the
foregoing, (x) each Conduit and its officers, directors, employees, investors,
potential investors, credit enhancers, outside accountants, attorneys and other
advisors shall be permitted to disclose Receivables performance information and
details concerning the structure of the facility contemplated hereby in summary
form and in a manner not identifying the Originators, Borrower, the Servicer,
the Parent, or the Obligors to prospective investors in Commercial Paper issued
by such Conduit, and (y) the Conduits, the Agents and the Lenders shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of theirs or their respective Affiliates.
 
 
53

--------------------------------------------------------------------------------

 
(c)           Notwithstanding any other express or implied agreement to the
contrary, the parties hereto hereby agree and acknowledge that each of them and
each of their employees, representatives, and other agents may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to any of them relating to such tax
treatment and tax structure, except to the extent that confidentiality is
reasonably necessary to comply with U.S. federal or state securities laws.  For
purposes of this Section 14.5(c), the terms “tax treatment” and “tax structure”
have the meanings specified in Treasury Regulation section 1.6011-4(c).
 
Section 14.6.         Bankruptcy Petition.  Borrower, the Servicer, the Agents
and each Committed Lender hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
 
Section 14.7.         Limitation of Liability.  Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, the
Agents or any Committed Lender, no claim may be made by any Loan Party or any
other Person against any Conduit, the Agents or any Committed Lender or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Loan Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
 
The obligations of each Conduit under this Agreement shall be payable solely out
of the funds of such Conduit available for such purpose and shall be solely the
corporate obligations of such Conduit.  No recourse shall be had for the payment
of any amount owing in respect of this Agreement or for the payment of any fee
hereunder or for any other obligation or claim arising out of or based upon this
Agreement against any Agent, any Affiliate of any of the foregoing, or any
stockholder, employee, officer, director, incorporator or beneficial owner of
any of the foregoing.



Section 14.8.         CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER
OR THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
 
54

--------------------------------------------------------------------------------

 
Section 14.9.         CONSENT TO JURISDICTION.  EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY
LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
Section 14.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
 
Section 14.11.        Integration; Binding Effect; Survival of Terms.
 
(a)           This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
 
 
55

--------------------------------------------------------------------------------

 
(b)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Loan
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
 
Section 14.12.       Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 
Section 14.13.       Release of Certain Defaulted Receivables.  From time to
time upon not less than 15 days’ prior written notice to the Agents, the
Borrower or the Servicer may identify an Obligor which is a debtor in a
proceeding under the federal Bankruptcy Code whose Receivables will be sold for
fair market value to the Servicer or the applicable Originator; provided that
(i) the aggregate Outstanding Balance of all Receivables distributed or sold in
any one period beginning June 1 and ending on May 31 of the following year may
not exceed 2.5% of the average aggregate Outstanding Balance of all Receivables
during 12 months ended immediately prior to such period, and (ii) no Unmatured
Amortization Event or Amortization Event exists and is continuing as of the date
of distribution or sale, each of the Agents and the Lenders agrees that any
distribution or sale made in accordance with this Section 14.13 shall be made
free and clear of their security interests therein and liens thereon
 
Section 14.14.       Patriot Act Notice.  Each Lender and each Agent (for itself
and not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.
 
<signature pages follow>


 
56

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
ROCK-TENN FINANCIAL, INC., As Borrower






By:       /s/ Robert B. McIntosh
Name:  Robert B. McIntosh
Title:    EVP, General Counsel and Secretary


Address:
504 Thrasher Street
 
Norcross, Georgia  30071
 
Attn:  John D. Stakel
Phone:
(678) 291-7901
Fax:
(770) 246-4642



All notices delivered pursuant to Section 9.2, any requests for
indemnification delivered pursuant to Article X and any notices
relating to an Amortization Event or Unmatured Amortization
Event shall also be sent to:


Address:
504 Thrasher Street
 
Norcross, Georgia  30071
 
Attn:  General Counsel
Phone:
(678) 291-7456
Fax:
(770) 263-3582





 
 

--------------------------------------------------------------------------------

 


ROCK-TENN CONVERTING COMPANY, AS SERVICER






By:      /s/  Robert B.
McIntosh                                                                                                
Name: Robert B. McIntosh
Title:   EVP, General Counsel and Secretary

   
Address:
504 Thrasher Street
 
Norcross, Georgia  30071
 
Attn:  John D. Stakel
Phone:
(678) 291-7901
Fax:
(770) 246-4642



All notices delivered pursuant to Section 9.2, any requests for
indemnification delivered pursuant to Article X and any notices
relating to an Amortization Event or Unmatured Amortization
Event shall also be sent to:


Address:
504 Thrasher Street
 
Norcross, Georgia  30071
 
Attn:  General Counsel
Phone:
(678) 291-7456
Fax:
(770) 263-3582



 
 

--------------------------------------------------------------------------------

 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT, AS FUNDING AGENT, AS A CO-AGENT AND AS A
COMMITTED LENDER






By:      /s/ Dana
Hartman                                                                                     
Name: Dana Hartman
Title:   Executive Director






By:      /s/ Stephen G.
Adams                                                                                                
Name: Stephen G. Adams
Title:   Managing Director


Address:
Securitization – Middle Office
 
Rabobank International
 
245 Park Avenue
 
New York, NY 10167
Phone:
(212) 916-7932
Fax:
(914) 287-2254
E-mail:
naconduit@rabobank.com



 
 

--------------------------------------------------------------------------------

 
NIEUW AMSTERDAM RECEIVABLES CORPORATION,
AS A CONDUIT




By: ___/s/ Bernard J. Angelo

Name:  Bernard J. Angelo

Title:   Vice President





       
Address:
Nieuw Amsterdam Receivables Corp.
 
 
c/o Global Securitization Services, LLC
 
 
68 South Service Road, Suite 120
 
 
Melville, NY  11747
 
 
Attention: JR Angelo
 
Phone:
(631) 930-7202
 
Fax:
(212) 302-8767
 
Email:
jrangelo@gssnyc.com; ddeangelis@gssnyc.com

 
 
 
 

--------------------------------------------------------------------------------

 
TD BANK, N.A.,
AS A CO-AGENT AND AS A COMMITTED LENDER






By: __/s/ Marla Willner

Name:   Marla Willner

Title:     Senior Vice President



Address:
77 King Street West, 19th Floor
 
Toronto, Ontario M5K 1A2
 
Attention: Terry Pachouris / Paul Koven
Phone:
(416) 308-7544 / 416-983-6656
Email:
Terry.Pachouris@tdsecurities.com;
 
Paul.Koven@tdsecurities.com

 
 
 

--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA, AS A CO-AGENT AND AS A COMMITTED LENDER




By : __/s/ Rob Jones
        Name :  Rob Jones
        Title:   Managing Director




By : __/s/ Sofia Shields
        Name :  Sofia Shields
        Title:   Authorized Signatory





 
Address :
Royal Bank of Canada
 
 
Three World Financial Center
 
 
200 Vesey Street
 
 
New York, New York 10281-8098
 
 
Attention:  Securitization Finance Managing Director
 
Phone:
(212) 428-6537
 
Fax:
(212) 428-2304
 
Email:
conduit_management@rbccm.com





THUNDER BAY FUNDING, LLC, AS A CONDUIT




By : ___/s/  Rob Jones
        Name :  Rob Jones
        Title:   Managing Director



 
Address :
Royal Bank of Canada
   
 
Three World Financial Center
   
 
200 Vesey Street
   
 
New York, New York 10281-8098
   
 
Attention:  Securitization Finance Managing Director
   
Phone:
(212) 428-6537
   
Fax:
(212) 428-2304
   
Email:
conduit_funding@rbccm.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS A CO-AGENT




By: __/s/ Christopher Pohl
       Name:  Christopher Pohl
       Title:   Managing Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS A COMMITTED LENDER




By: __/s/ M. Iarriccio
       Name:  M. Iarriccio
       Title:   Vice President





 
Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
 
 
1251 Avenue of the Americas, 12th Floor
 
 
New York, NY 10020
 
 
Attention:  Andrea Alkins
 
Phone:
(201) 413-8097
 
Email:
securitization_reporting@us.mufg.jp







GOTHAM FUNDING CORP.,
AS A CONDUIT




By: ___/s/ John L. Fridlington
       Name:  John L. Fridlington
       Title:   Vice President



 
Address:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
   
 
New York Branch
   
 
1251 Avenue of the Americas, 12th Floor
   
 
New York, NY 10020
   
 
Attention:  John Donoghue / Aditya Reddy
   
Phone:
(212) 413-8097 /  (212) 782-6957
   
Email:
securitization_reporting@us.mufg.jp;
areddy@us.mufg.jp
 

 
 
 

--------------------------------------------------------------------------------

 
SMBC NIKKO SECURITIES AMERICA, INC., AS A CO-AGENT




By: __/s/ Makoto Tagaya
       Name:   Makoto Tagaya
       Title:    President


Address:
277 Park Avenue, 6th Floor
 
 
New York, NY 10172
 
 
Attention:  Clara Yip
 
Phone:
(212) 224-5321
 
Email:
nyasgops@smbc-si.com
 





SUMITOMO MITSUI BANKING CORPORATION,
AS A COMMITTED LENDER




By: ___/s/ Yasuhito Shirai
       Name:  Yasuhito Shirai
       Title:   Managing Director


Address:
277 Park Avenue, 4th Floor
 
 
New York, NY 10172
 
 
Attention:  Takashi Murata
 
Phone:
(212) 224-4693
 
Email:
Takashi_Murata@smbcgroup.com
 







MANHATTAN ASSET FUNDING COMPANY LLC, AS A CONDUIT




By: ___/s/ Michael R. Newell
       Name:  Michael R. Newell
       Title:   Vice President


Address:
c/o SMBC Nikko Securities America, Inc.
 
 
277 Park Avenue, 6th Floor
 
 
New York, NY 10172
 
 
Attention:  Neil Bautista / Akiyuki
 
Phone:
(212) 224-5373 / (212) 224-5340
 
Email:
nbautista@smbcnikko-si.com;
   
ataguchi@smbcnikko-si.com
 

 
 
 

--------------------------------------------------------------------------------

 
 
FIFTH THIRD BANK, AS A CO-AGENT AND AS A COMMITTED LENDER




By: __/s/ Andrew D. Jones
       Name:  Andrew D. Jones
       Title:   Vice President


Address:
38 Fountain Square Plaza
   
MD 109046
   
Cincinnati, OH 45263
   
Attention:    Andrew Jones / Kacee Huisinga
 
Phone:
(513) 534-0836 / (312) 704-6852
Email:
andrew.jones@53.com; Kacee.Huisinga@53.com

 
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK, AS A CO-AGENT AND AS A COMMITTED LENDER




By: ___/s/ Emily Shields
      Name:  Emily Shields
      Title:   Vice President

     
Address:
3333 Peachtree Road, NF 10-E
   
Atlanta, GA 30326
   
Attention:    Michael Peden
 
Phone:
(404) 926-5499
 
Fax:
(404) 926-5100
 
Email:
strh.afg@suntrust.com
 



 
 

--------------------------------------------------------------------------------

 


PNC BANK, N.A.,
AS A CO-AGENT AND AS A COMMITTED LENDER




By: ___/s/  Mark S. Falcione
       Name:  Mark S. Falcione
       Title:   Senior Vice President


Address:
225 Fifth Avenue
 
Pittsburgh, PA 15222
 
Attention:        William Falcon
Phone:
(412) 762-5442 
Email:
William.falcon@pnc.com 





MARKET STREET FUNDING LLC,
AS A CONDUIT




By: __/s/ Doris Hearn
       Name:  Doris Hearn
       Title:   Vice President


Address:
6525 Morrison Blvd., Ste. 318
 
Charlotte, NC 28211
Attention:        
Doris Hearn/Cynthia Reames 
Phone:             
(704) 365-0569 
Email:              
djhearn@amacar.com/ careames@amacar.com 



 
 

--------------------------------------------------------------------------------

 




BANK OF AMERICA, N.A.,
AS A CO-AGENT AND AS A COMMITTED LENDER




By: __/s/ Willem Van Beek
       Name:  Willem Van Beek
       Title:   Director






Address:
214 N. Tryon St., NC1-027-15-01
 
Charlotte, NC 28255
Attention:
Willem van Beek 
Phone:
980-683-4724 
Email:
willem.van_beek@baml.com; margaux.karagosian@baml.com



 
 

--------------------------------------------------------------------------------

 


BANK OF NOVA SCOTIA,
AS A CO-AGENT AND AS A COMMITTED LENDER




By:  _/s/ Laura Gimena
       Name:  Laura Gimena
       Title:   Director


Address:
Bank of Nova Scotia
 
 
40 King Street West, 55th Floor
   
Toronto, Ontario, Canada  M5H 1H1
  Attention:
Paula J. Czach
  Phone: 
(416) 865-6311
  Email: 
paula.czach@scotiabank.com
             
Address:
Bank of Nova Scotia
 
 
One Liberty Plaza, 26th Floor
 
 
New York, NY  10006
 
Attention:
Darren Ward
 
Phone:
(212) 225-5264
 
Email:
Darren.ward@scotiabank.com
 





LIBERTY STREET FUNDING
AS A CO-AGENT AND AS A COMMITTED LENDER




By: __/s/ Jill A. Russo
       Name:  Jill A. Russo
       Title:   Vice President


Address:
Liberty Street Funding LLC
 
 
114 West 47th Street, Suite 2310
 
 
New York, NY 10036
 
Phone:
(212) 302-8767
 

 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I

DEFINITIONS


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
 
“Adjusted Federal Funds Rate” means, for each Settlement Period, the weighted
daily average of (a) a rate per annum equal to the Federal Funds Rate on each
day of such Settlement Period, plus (b) the Market Spread  per annum on each day
of such Settlement Period, plus (c) the Applicable Percentage per annum for each
day on such Settlement Period.  For purposes of determining the Adjusted Federal
Funds Rate for any day, changes in the Federal Funds Rate shall be effective on
the date of each such change.
 
“Adjusted Federal Funds Rate Loan” means a Loan which bears interest at the
Adjusted Federal Funds Rate.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
 
“Adverse Claim” means a Lien.
 
“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.
 
“Agents” has the meaning set forth in the preamble to this Agreement.
 
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Committed Lenders’ Commitments to make Loans hereunder.  As of December
21, 2012, the Aggregate Commitment is $700,000,000.
 
“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.
 
 
Exhibit I-1

--------------------------------------------------------------------------------

 
“Aggregate Reduction” has the meaning specified in Section 1.3.
 
“Agreement” means this Fifth Amended and Restated Credit and Security Agreement,
as it may be amended or modified and in effect from time to time.
 
“Allocation Limit” has the meaning set forth in Section 1.1(a).
 
“Alternate Base Rate” means for any day, (a) the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate plus (b) plus the Applicable Percentage per
annum.  For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change.  In addition, the Alternate Base Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
 
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than Section
6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately prior to the
occurrence of an Amortization Event described in Section 9.1(g), (iii) the
Business Day specified in a written notice from the Administrative Agent
following the occurrence of any other Amortization Event, and (iv) the date
which is 10 Business Days after the Administrative Agent’s receipt of written
notice from Borrower that it wishes to terminate the facility evidenced by this
Agreement.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Applicable Percentage” has the meaning set forth in the Fee Letter.
 
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
 
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.
 
“Basel Accords” has the meaning provided in Section 10.2(a).
 
 “Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.
 
 
Exhibit I-2

--------------------------------------------------------------------------------

 
“Borrowing Date” means a Business Day on which an Advance is made hereunder.
 
“Borrowing Limit” has the meaning set forth in Section 1.1(a)(i).
 
“Borrowing Notice” has the meaning set forth in Section 1.2.
 
“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which:  (a)
in the case of a CP Rate Loan, has its principal reduced without compliance by
Borrower with the notice requirements hereunder, (b) in the case of a CP Rate
Loan or a LIBO Rate Loan, does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice, (c) in the case of a CP Rate
Loan, is assigned under the applicable Liquidity Agreement or (d) in the case of
a LIBO Rate Loan, is terminated or reduced prior to the last day of its Interest
Period, whether voluntarily or due to the occurrence of the Amortization Date,
an amount equal to the excess, if any, of (i) the CP Costs or Interest (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the Administrative
Agent to relate to such Loan (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the principal of such Loan if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (x) to the extent all or a portion of such principal is
allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and (y)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated.  In the
event that the amount paid by the Borrower to any Lender or Lenders as Broken
Funding Costs on any date exceeds the amount resulting from the calculation
described in the immediately preceding sentence, the relevant Lender or Lenders
agree to pay to Borrower the amount of such excess.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.
 
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement.  The first Calculation Period shall commence
on the date of the initial Advance hereunder and the final Calculation Period
shall terminate on the Final Payout Date.
 
“Canadian Receivable” means any Eligible Receivable denominated and payable in
United States Dollars, the Obligor of which is organized under the laws of, or
has its chief executive office in Canada (or any political subdivision thereof).
 
 
Exhibit I-3

--------------------------------------------------------------------------------

 
“Canadian Receivable Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Canadian Receivables exceeds 2.5% of the Outstanding
Balance of all Eligible Receivables.
 
 “Change of Control” has the meaning provided in the Receivables Sale Agreement.
 
“Co-Agent” means with respect to each Lender, the agent appointed to act on
behalf of such Lender in the applicable Lender Supplement.
 
“Collateral” has the meaning set forth in Section 13.1.
 
“Collection Account” has the meaning provided in the Receivables Sale Agreement.
 
“Collection Account Agreement” has the meaning provided in the Receivables Sale
Agreement.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.
 
“Collections” has the meaning provided in the Receivables Sale Agreement.
 
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.
 
“Commitment” means, for each Committed Lender, the commitment of such Committed
Lender to make (i) in the case of an Unaffiliated Committed Lender, its
Percentage of Loans to Borrower hereunder or (ii) in the case of a Committed
Lender in a Conduit Group, its Pro Rata Share of such Conduit Group’s Percentage
of Loans to Borrower hereunder in the event the applicable Conduit elects not to
fund any Advance, in either case, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Committed
Lender’s name on Schedule A to this Agreement.
 
“Committed Lenders” means (i) each Unaffiliated Committed Lender and (ii) with
respect to each Conduit Group, the banks or other financial institutions and
their respective successors and permitted assigns under each Conduit Group’s
Liquidity Agreement.
 
“Conduit” means any Lender that is designated as the Conduit in the Lender
Supplement or in the Assignment Agreement pursuant to which it became a party to
this Agreement, and any assignee of such Lender to the extent of the portion of
such Percentage assumed by such assignee pursuant to its respective Assignment
Agreement.
 
 
Exhibit I-4

--------------------------------------------------------------------------------

 
“Conduit Group” means, collectively, (i) a Conduit or Conduits, as the case may
be, (ii) the Committed Lenders with respect to such Conduit or Conduits and
(iii) the applicable Co-Agent for such Conduit or Conduits.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
 
“Contra Receivable” any Eligible Receivable of an Obligor that has accounts
payable by the applicable Originator or by a wholly-owned Subsidiary of such
Originator (thus giving rise to a potential offset against such Receivables).
 
“Contra Receivables Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Contra Receivables exceeds 10.0% of the Outstanding
Balance of all Eligible Receivables.
 
“Contract” has the meaning provided in the Receivables Sale Agreement.
 
“Contractual Dilution Amount” means, as of any Cut-Off Date, the product of (i)
1.25 and (ii) the highest aggregate amount of cash discounts granted in any
calendar month during the previous twelve completed calendar months.
 
“CP Costs” means:
 
(a)           for a Pool Funded Conduit, for each day, the sum of, without
duplication, (i) discount or interest accrued on such Conduit’s Pooled
Commercial Paper at the applicable CP Rate on such day, plus (ii) any and all
accrued commissions in respect of its placement agents and its Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of such
Conduit’s Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase or financing facilities which are funded by such Conduit’s Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received by or on behalf of such Conduit on such day from investment of
collections received under all receivable purchase or financing facilities
funded substantially with such Conduit’s Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of such Conduit’s Broken
Funding Costs related to the prepayment of any investment of such Conduit
pursuant to the terms of any receivable purchase or financing facilities funded
substantially with its Pooled Commercial Paper.  In addition to the foregoing
costs, if Borrower (or the Servicer, on Borrower’s behalf) shall request any
Advance during any period of time determined by a Co-Agent in its sole
discretion to result in incrementally higher CP Costs applicable to its
Conduit’s Loan included in such Advance, the principal associated with any such
Loan of such Conduit shall, during such period, be deemed to be funded by such
Conduit in a special pool (which may include capital associated with other
receivable purchase or financing facilities) for purposes of determining such
additional CP Costs applicable only to such special pool and charged each day
during such period against such principal; and
 
 
Exhibit I-5

--------------------------------------------------------------------------------

 
(b)           for a Conduit that is not a Pool Funded Conduit, for each day, the
sum of (x) discount or interest accrued on its Related Commercial Paper at the
applicable CP Rate on such day, plus (y) any and all accrued commissions and
fees of placement agents, dealers and issuing and paying agents incurred in
respect of such Related Commercial Paper for such day, plus (z) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day.
 
“CP Rate” means, for any CP Tranche Period of any Conduit,
 
(a)           for any CP Rate Loans funded by a Pool Funded Conduit, a rate per
annum that, when applied to the outstanding principal balance of such CP Rate
Loans for the actual number of days elapsed in such CP Tranche Period, would
result in an amount of accrued interest equivalent to such Conduit’s CP Costs
for such CP Tranche Period; and
 
(b)           for any CP Rate Loans funded by a Conduit that is not a Pool
Funded Conduit, a rate per annum equal to the sum of (i) the rate or, if more
than one rate, the weighted average of the rates, determined by converting to an
interest-bearing equivalent rate per annum the discount rate (or rates) at which
such Conduit’s Related Commercial Paper outstanding during such CP Tranche
Period has been or may be sold by any placement agent or commercial paper dealer
selected by such Conduit’s Co-Agent, plus (ii) the commissions and charges
charged by such placement agent or commercial paper dealer with respect to such
Related Commercial Paper, expressed as a percentage of the face amount thereof
and converted to an interest-bearing equivalent rate per annum.
 
“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Amortization Event and the commencement
of the accrual of Interest thereon at the Default Rate.
 
“CP Tranche Period” means with respect to any Loan of any Conduit, a period of
days from 1 Business Day up to the number of days (not to exceed 60 days, in the
case of a Loan that is not funded with Pooled Commercial Paper) necessary to
extend such period to include the next Settlement Date, commencing on a Business
Day, which period is either (i) requested by Borrower and agreed to by such
Conduit or such Conduit’s Co-Agent or (ii) in the absence of such request and
agreement, selected by such Conduit or such Conduit’s Co-Agent (it being
understood that the goal shall be to select a period which ends on or as close
to the next Settlement Date as possible).
 
“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreement.
 
 
Exhibit I-6

--------------------------------------------------------------------------------

 
“Cut-Off Date” means the last day of a Calculation Period.
 
“Days Sales Outstanding” means, as of any Cut-Off Date, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate outstanding balance of Receivables as of such Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.
 
“Debt” has the meaning provided in the Receivables Sale Agreement.
 
“Deemed Collections” means Collections deemed received by Borrower under Section
1.4(a).
 
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the period ending on such Cut-Off Date and consisting of
three (3) Calculation Periods plus the related Specified Period, by (ii) the Net
Pool Balance as of such Cut-off Date.
 
“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate
plus (ii) 2.00%, changing when and as the Prime Rate changes.
 
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originators during the
Calculation Period occurring 4 months plus the Specified Period prior to the
Calculation Period ending on such Cut-Off Date.
 
“Defaulted Receivable” means a Receivable: (i) (x) as to which no payment, or
part thereof, remains unpaid for 91 days or more from the original due date for
such payment and (y) the Obligor thereof has suffered an Event of Bankruptcy;
(ii) (x) as to which no payment, or part thereof, remains unpaid for 91 days or
more from the original due date for such payment and (y) which, consistent with
the Credit and Collection Policy, would be written off Borrower’s books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
 
“Defaulting Lender” means (a) any Committed Lender that (i) has failed to
perform any of its funding obligations hereunder within one Business Day of the
date required to be funded by it hereunder (other than failures to fund solely
as a result of (A) a bona fide dispute as to whether the conditions to borrowing
were satisfied on the relevant Advance date, but only for such time as such
Committed Lender is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute, (B) a failure to disburse due to an
administrative error or omission by such Committed Lender, or (C) a failure to
disburse due to force majeure, computer malfunctions, interruption or
communication facilities, labor difficulties or other causes, in each case to
the extent beyond such Committed Lender’s reasonable control), (ii) has notified
the Borrower, the Funding Agent or the Administrative Agent that it does not
intent to comply with its funding obligations under this Agreement, or (iii) has
failed to confirm in writing that it intends to comply with its funding
obligation under this Agreement, by the date requested by the Administrative
Agent in writing following the Administrative Agent’s determination that it has
a reasonable basis to believe that such Committed Lender will not comply with
its funding obligations under this Agreement, (b) any Committed Lender that is
the subject of an Event of Bankruptcy or (c) any assignee of a Defaulting Lender
under applicable law as contemplated in the last sentence of Section 12.1(d)(v).
 
 
Exhibit I-7

--------------------------------------------------------------------------------

 
“Defaulting Lender Excess” means, with respect to any Defaulting Lender at any
time, the excess, if any, at such time of (i) an amount equal to such Defaulting
Lender’s Percentage multiplied by the Aggregate Principal (calculated as if any
other Defaulting Lenders had funded all of their respective Loans) over (ii) the
aggregate principal amount of all Loans made by such Defaulting Lender.
 
“Defaulting Lender Group” means any Conduit Group that includes a Defaulting
Lender.
 
“Delinquency Ratio” means, as of any Cut-Off Date, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables on such Cut-Off Date divided by (ii) the aggregate sales generated
by the Originators during the Calculation Period occurring three (3) months
prior to the Calculation Period ending on such Cut-Off Date.
 
“Delinquent Receivable” means a Receivable, (i) as to which any payment, or part
thereof, remains unpaid for 31-60 days from the original due date for such
payment, or (ii) which is delinquent under the Credit and Collection Policy.
 
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).
 
“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by (ii)
the Net Pool Balance as of such Cut-Off Date.
 
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions (other than cash discounts) during the
Calculation Period ending on such Cut-Off Date, by (ii) the aggregate sales
generated by the Originators during such Calculation Period.
 
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:
 
 
Exhibit I-8

--------------------------------------------------------------------------------

 
(a)           the sum of (i) 2.00 times the Adjusted Dilution Ratio as of the
most recent Cut-Off Date, plus (ii) the Dilution Volatility Component as of the
most recent Cut-Off Date, times
 
(b)           the Dilution Horizon Ratio as of the most recent Cut-Off Date.
 
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.
 
“Dodd Frank Act” has the meaning provided in Section 10.2(a).
 
 “Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and (ii)
P-1 by Moody’s.
 
“Eligible Foreign Receivable” means an Eligible Receivable that is a Foreign
Receivable.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(a)           the Obligor of which is not an Affiliate of any of the parties
hereto,
 
(b)           (i) which by its terms is due and payable not greater than 180
days from the original invoice date thereof and (ii) which is not a Defaulted
Receivable,
 
(c)           which is not owing from an Obligor as to which more than 50% of
the aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,
 
(d)           which has not had its payment terms extended more than once,
 
(e)           which is an “account” within the meaning of Article 9 of the UCC
of all applicable jurisdictions,
 
(f)           which is denominated and payable only in United States dollars in
the United States,
 
(g)           which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense;
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected,
 
 
Exhibit I-9

--------------------------------------------------------------------------------

 
(h)           which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale, pledge or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Contract and (B) does not contain a confidentiality
provision that purports to restrict the ability of any Lender to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract,
 
(i)           which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
 
(j)           which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
 
(k)           which satisfies all applicable requirements of the Credit and
Collection Policy,
 
(l)            which was generated in the ordinary course of the applicable
Originator’s business,
 
(m)           which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),
 
(n)           which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Adverse Claim, and the Obligor thereon holds
no right as against such Originator to cause such Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected; provided, further, that
Receivables of any Obligor which has any accounts payable by the applicable
Originator or by a wholly-owned Subsidiary of such Originator (thus giving rise
to a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the
Administrative Agent, that such Receivables shall not be subject to such offset;
and provided, further, however, that so long as the long term unsecured senior
debt ratings assigned to Parent by S&P and Moody’s are at least “BB” and “Ba2”,
respectively, the Receivables of an Obligor which has accounts payable by the
applicable Originator or by a wholly-owned Subsidiary of such Originator (thus
giving rise to a potential offset against such Receivables), but which otherwise
satisfy the criteria set forth in this clause (n), shall be deemed to satisfy
this clause (n) unless such Receivables are subject to a contractual netting
arrangement allowing such Obligor to offset against such Receivables.
 
 
Exhibit I-10

--------------------------------------------------------------------------------

 
(o)           as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
 
(p)           as to which each of the representations and warranties contained
in Sections 5.1(i), (j), (r), (s), (t) and (u) is true and correct,
 
(q)           all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, and Borrower has good and
marketable title thereto free and clear of any Adverse Claim, and
 
(r)           which is not originated on a “billed but not shipped,” “bill and
hold,”  “guaranteed sale,” “sale and return,” “sale on approval,” “progress
billed,” “consignment” or similar basis.
 
“Equity Interests” has the meaning provided in the Receivables Sale Agreement.
 
“ERISA” has the meaning provided in the Receivables Sale Agreement.
 
“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreement.
 
“ERISA Event” has the meaning provided in the Receivables Sale Agreement.
 
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
 
(a)           a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
(b)           such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.
 
 
Exhibit I-11

--------------------------------------------------------------------------------

 
“Excess Terms Allowance” means the sum of (a) the amount, if any, by which the
aggregate Outstanding Balance of all Eligible Receivables with payment terms
that are greater than 90 days but less than 121 days exceeds 5.0% of the
Outstanding Balance of all Eligible Receivables, and (b) the amount, if any, by
which the aggregate Outstanding Balance of all Eligible Receivables with payment
terms that are greater than 120 days but less than 180 days exceeds 4.0% of the
Outstanding Balance of all Eligible Receivables.
 
“Excluded Taxes” has the meaning provided in Section 10.1(c).
 
“Executive Officer” has the meaning provided in the Receivables Sale Agreement.
 
“Facility Account” means Borrower’s account no. 8800849666 at SunTrust Bank.
 
“Facility Fee” has the meaning provided in the Fee Letter.
 
“Facility Termination Date” means the earliest of (a) the Scheduled Termination
Date and (b) the Amortization Date.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means that certain amended and restated fee letter dated as of the
date hereof among Parent, Borrower and the Agents, as it may be amended or
modified and in effect from time to time.
 
“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.
 
“Finance Charges” has the meaning provided in the Receivables Sale Agreement.
 
 
Exhibit I-12

--------------------------------------------------------------------------------

 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Receivable” means any Receivable denominated and payable in United
States Dollars, the Obligor of which is organized under the laws of, or has its
chief executive office in, any jurisdiction other than the United States or
Canada (or any political subdivision thereof).
 
“Foreign Receivable Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Eligible Foreign Receivables exceeds 5.0% of the
Outstanding Balance of all Eligible Receivables.
 
“Funding Account” means Funding Agent’s account no. RABO 11.1 at Deutsche Bank
and as referenced in the Lender Supplement.
 
“Funding Agent” means Rabobank, or any successor funding agent appointed
hereunder pursuant to Section 11.1.
 
“Funding Agent Fee Letter” means that certain fee letter dated as of May 27,
2011 among Parent, Borrower and Rabobank, as it may be amended or modified and
in effect from time to time.
 
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.
 
“Funding Source” means (i) each Committed Lender and (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.
 
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
 
“Government Receivable” means any Eligible Receivable, the Obligor of which is a
government or a governmental subdivision or agency.
 
“Government Receivables Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Government Receivables exceeds 2.5% of the
Outstanding Balance of all Eligible Receivables.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Indemnified Amounts” has the meaning specified in Section 10.1.
 
 
Exhibit I-13

--------------------------------------------------------------------------------

 
“Indemnified Party” has the meaning specified in Section 10.1.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Independent Director” means a director of Borrower who (A) is not at the time
of initial appointment or at any time during the continuation of his or her
appointment as an Independent Director and has not been at any time during the
five (5) years preceding such appointment:  (i) an equity holder, director
(other than an Independent Director), officer, employee, member, manager,
attorney or partner of Borrower or any of its Affiliates; (ii) a customer,
supplier or other person who derives more than 1% of its purchases or revenues
from its activities with Borrower or any of its Affiliates; (iii) a person or
other entity controlling or under common control with any such equity holder,
partner, member, customer, supplier or other person; (iv) a member of the
immediate family of any such equity holder, director, officer, employee, member,
manager, partner, customer, supplier or other person; or (v) a trustee in
bankruptcy for Borrower or any of its Affiliates and (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
“independent directors” thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
Global Securitization Services, LLC, National Registered Agents, Inc.,
Wilmington Trust Company, Lord Securities Corporation or, if none of those
companies is then providing professional “independent directors”, another
nationally recognized company reasonably approved by the Administrative
Agent.  As used herein, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a person or entity, whether through ownership of
voting securities, by contract or otherwise.
 
“Interest” means for each respective Interest Period relating to Loans of the
Committed Lenders, an amount equal to the product of the applicable Interest
Rate for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized (a) in the case of an Interest Period
for the LIBOR Rate, on a 360-day basis and (b) in the case of an Interest Period
for the Alternate Base Rate or the Adjusted Federal Funds Rate, on a 365-day (or
366-day, when appropriate) basis.
 
“Interest Period” means, with respect to any Loan held by a Committed Lender:
 
(a)           if Interest for such Loan is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Co-Agent and Borrower, commencing on a
Business Day selected by Borrower or such Co-Agent pursuant to this
Agreement.  Such Interest Period shall end on the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such Interest Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Interest Period shall end on
the last Business Day of such succeeding month; or
 
 
Exhibit I-14

--------------------------------------------------------------------------------

 
(b)           if Interest for such Loan is calculated on the basis of the
Alternate Base Rate or the Adjusted Federal Funds Rate, a period commencing on a
Business Day selected by Borrower and agreed to by the applicable Co-Agent,
provided that no such period shall exceed one month.
 
If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day.  In the case of any
Interest Period for any Loan which commences before the Amortization Date and
would otherwise end on a date occurring after the Amortization Date, such
Interest Period shall end on the Amortization Date.  The duration of each
Interest Period which commences after the Amortization Date shall be of such
duration as selected by the applicable Co-Agent.
 
“Interest Rate” means, with respect to each Loan of the Committed Lenders, the
LIBO Rate, the Adjusted Federal Funds Rate, the Alternate Base Rate or the
Default Rate, as applicable.
 
“Interest Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the most
recent Cut-Off Date, less the Applicable Percentage per annum as of such date
times (iii) a fraction the numerator of which is the Days Sales Outstanding as
of the most recent Cut-Off Date and the denominator of which is 360.
 
“Lender” means each Conduit and each Committed Lender.
 
“Lender Supplement” means, with respect to any Lender, the information set forth
in Schedule C to this Agreement in respect of such Lender, as it may be amended
or otherwise modified from time to time by such Lender or the Lenders named
therein.
 
“LIBO Rate” means, (x) for TD Bank, N.A., and Bank of America, N.A., LMIR, and
(y) for Lenders other than TD Bank, N.A., and Bank of America, N.A.,  for any
Interest Period, (i) the rate per annum determined on the basis of the offered
rate for deposits in U.S. dollars of amounts equal or comparable to the
principal amount of the related Loan offered for a term comparable to such
Interest Period, which rates appear on a Bloomberg L.P. terminal, displayed
under the address “US0001M <Index> Q <Go>“ effective as of 11:00 A.M., London
time, two Business Days prior to the first day of such Interest Period, provided
that if no such offered rates appear on such page, the LIBO Rate for such
Interest Period will be the arithmetic average (rounded upwards, if necessary,
to the next higher 1/100th of 1%) of rates quoted by not less than two major
banks in New York, New York, selected by the Administrative Agent, at
approximately 10:00 a.m.(New York City time), two Business Days prior to the
first day of such Interest Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (ii) the
Applicable Percentage per annum.  The LIBO Rate shall be rounded, if necessary,
to the next higher 1/16 of 1%.
 
 
Exhibit I-15

--------------------------------------------------------------------------------

 
“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.
 
“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.


“Lien” has the meaning specified in the Receivables Sale Agreement.
 
“Liquidity Agreement” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Committed Lenders of such Conduit Group.
 
“Liquidity Commitment” means, as to each Committed Lender in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).
 
“Liquidity Funding” means (a) a purchase made by any Committed Lender pursuant
to its Liquidity Commitment of all or any portion of, or any undivided interest
in, an applicable Conduit’s Loans, or (b) any Loan made by a Committed Lender in
lieu of such Conduit pursuant to Section 1.1.
 
“Liquidity Termination Date” means, as to any Conduit, except as otherwise set
forth in this Agreement, the date on which the Liquidity Agreement between such
Conduit and the related Committed Lenders in its Conduit Group terminates.
 
“LMIR” means, on any date of determination, a rate per annum equal to the LIBOR
Market Index Rate plus the Applicable Percentage.
 
“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding).  Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan, an Adjusted Federal Funds Rate
Loan or a LIBO Rate Loan, selected in accordance with the terms of this
Agreement.
 
“Loan Parties” has the meaning set forth in the preamble to this Agreement.
 
“Lock-Box” has the meaning provided in the Receivables Sale Agreement.
 
 
Exhibit I-16

--------------------------------------------------------------------------------

 
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the most recent
Cut-Off Date (except, in respect of the Calculation Periods occurring in October
2012 through March 2013, the higher of (x) the three-month rolling average
Default Ratio for the Calculation Period occurring in September 2012 or (y) the
three-month rolling average Default Ratio for such Calculation Period) times (c)
the Default Horizon Ratio as of the most recent Cut-Off Date.
 
 “Market Spread” means, on any date of determination, the positive difference
between the Federal Funds Rate on such date of determination, and the 1-month
LIBO Rate effective as of 11:00 A.M., London time, on such date of determination
(and not as in effect two Business Days prior thereto).
 
“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Loan Party to perform its obligations under the Transaction Documents to
which it is a party, (iii) any material adverse effect on the legality, validity
or enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on the Administrative Agent’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) any material
adverse effect on the collectability of the Receivables generally or of any
material portion of the Receivables.
 
“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.
 
“Monthly Reporting Date” means the 25th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Performance Guarantor, the Loan
Parties or any of its ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five (5) plan years, has made or been
obligated to make contributions.
 
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii) the
Excess Terms Allowance, (iii) the Foreign Receivable Excess, (iv) the
Contractual Dilution Amount, (v) the Volume Rebate Accrual Amount, (vi) the
Government Receivables Excess, (vii) the Sales Tax Receivables Excess, (viii)
the Canadian Receivables Excess and (ix) the Contra Receivables Excess.
 
 
Exhibit I-17

--------------------------------------------------------------------------------

 
“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
fees under the Funding Agent Fee Letter, Broken Funding Costs and Indemnified
Amounts.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit set forth below for Obligors who
have short term unsecured debt ratings currently assigned to them by S&P and
Moody’s (or in the absence thereof, the long term unsecured senior debt ratings
set forth below):
 
 
Short Term Rating
(S&P/Moody’s)
Long Term Rating
(S&P/Moody’s)
Maximum
Allowable % of Eligible Receivables
A-1+/P-1
Aaa to Aa2/AAA to AA
10.0%
A-1/P-1
Aa3 to A2/AA- to A
8.0%
A-2/P-2
A3 to Baa1/A- to BBB+
5.0%
A-3/P-3
Baa2 to Baa3/BBB to BBB-
4.0%
Below A-3/P3 or Not Rated
Below Baa3/BBB- or Not Rated
2.5%



 
; provided, however, that (a) if any Obligor has a split short term rating by
S&P and Moody’s or a split long term rating by S&P and Moody’s, the applicable
short term rating or long term rating, as applicable, will be the lower of the
two, (b) if any Obligor is not rated by either S&P or Moody’s, the applicable
Obligor Concentration Limit shall be the one set forth in the last line of the
table above, and (c) subject to satisfaction of the Rating Agency Condition
and/or an increase in the percentage set forth in clause (a)(i) of the
definition of “Required Reserve”, upon Borrower’s request from time to time, the
Co-Agents may agree to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by any Co-Agent upon not less than five (5) Business Days’
written notice to the Loan Parties.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
 
Exhibit I-18

--------------------------------------------------------------------------------

 
“Originator” means each of Rock-Tenn Company of Texas, a Georgia corporation,
Rock-Tenn Converting Company, a Georgia corporation, Rock-Tenn Mill Company,
LLC, a Georgia limited liability company, Rock-Tenn – Solvay, LLC, a Delaware
limited liability company, PCPC, Inc., a California corporation, Waldorf
Corporation, a Delaware corporation, RockTenn – Southern Container, LLC, a
Delaware limited liability company and RockTenn CP, LLC, a Delaware limited
liability company; provided, however, that in the event that any such Originator
is merged into, or sells or distributes substantially all its assets to, another
direct or indirect wholly-owned subsidiary of the Parent, it shall no longer be
an Originator, but the surviving or transferee entity shall succeed to the
rights and obligations of such Originator and be deemed an Originator hereunder.
 
“Other Taxes” has the meaning set forth in Section 10.2(b).
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, including, for the avoidance of doubt, any amount
allocable to sales tax.
 
“Parent” means Rock-Tenn Company, a Georgia corporation.
 
“Parent Credit Agreement” means that Credit Agreement, dated as of May 27, 2011,
by and among Rock-Tenn Company, Rock-Tenn Company of Canada, the guarantors from
time to time party thereto, the lenders from time to time party thereto, Wells
Fargo Bank, National Association, as Administrative Agent and as Collateral
Agent, and Bank of America, N.A., as Canadian Agent, as the same may be amended
from time to time in accordance with the terms thereof.
 
“Participant” has the meaning set forth in Section 12.2.
 
“Payment Account” means, with respect to each Co-Agent, the account designated
by such Co-Agent for receipt of payments hereunder and identified on the Lender
Supplement.
 
“PBGC” has the meaning provided in the Receivables Sale Agreement.
 
“Percentage” means for (i) each Conduit Group, the ratio (expressed as a
percentage) of the aggregate Commitments of the Committed Lenders in such
Conduit Group to the Aggregate Commitment and (ii) each Unaffiliated Committed
Lender, the ratio (expressed as a percentage) of its Commitment to the Aggregate
Commitment.
 
“Performance Guarantor” means Parent.
 
“Performance Undertaking” means that certain Fourth Amended and Restated
Performance Undertaking, dated as of the date hereof, by Performance Guarantor
in favor of Borrower, substantially in the form of Exhibit VII, as the same may
be amended, restated or otherwise modified from time to time.
 
 
Exhibit I-19

--------------------------------------------------------------------------------

 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
 “Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which Performance Guarantor, the
Loan Parties or any of their respective ERISA Affiliates is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
 
“Pooled Commercial Paper” means, for each of the Pool Funded Conduits, the
Commercial Paper of such Pool Funded Conduit subject to any particular pooling
arrangement by such Conduit, but excluding Related Commercial Paper issued by
any Pool Funded Conduit for a tenor and in an amount specifically requested by
any Person with any agreement effected by such Pool Funded Conduit.
 
“Pool Funded Conduits” means, at any time, the Conduits that have notified the
Loan Parties that they will be pool-funding their Loans.
 
“Prepaid Lender” has the meaning set forth in Section 12.1(e).
 
“Prepaid Lender Amount” means, in respect of any Prepaid Lender and any
Settlement Date prior to the Amortization Date, an amount calculated as the
product of (a) such Prepaid Lender’s Percentage and (b) amounts available for
application pursuant to clause “fifth” of Section 2.2.
 
“Prepayment Date” has the meaning set forth in Section 12.1(e).
 
“Prime Rate” means for each Lender, the rate of interest per annum publicly
announced from time to time by its Co-Agent as its prime commercial lending rate
or base rate in effect at its principal office for loans in the United States of
America, with each change in the Prime Rate being effective on the date such
change is publicly announced as effective (it being understood and agreed that
the Prime Rate is a reference rate used by such Co-Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged on any extension of credit by any Agent or Lender to any debtor).
 
“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Committed Lender in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Committed Lenders in such Conduit Group.
 
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
 
“Purchasing Committed Lender” has the meaning set forth in Section 12.1(b).
 
“Rabobank” has the meaning set forth in the preamble to this Agreement.
 
 
Exhibit I-20

--------------------------------------------------------------------------------

 
“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P or Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial Paper or, if applicable, the conditions required for
post-closing review as described in a letter or letters from S&P or Moody’s or
such other rating agency.
 
“Ratings Trigger Event” means, as of any date of determination, the lowering of
the rating with regard to the long-term debt of the Parent to (or below) (i) BB
by S&P, or (ii) Ba2 by Moody’s.
 
“Receivable” has the meaning provided in the Receivables Sale Agreement.
 
“Receivables Sale Agreement” means that certain Fourth Amended and Restated
Receivables Sale Agreement, dated as of the date hereof, among Parent, the
Originators and Borrower, as the same may be amended, restated or otherwise
modified from time to time.
 
“Records” has the meaning provided in the Receivables Sale Agreement.
 
“Reduction Notice” has the meaning set forth in Section 1.3.
 
“Register” has the meaning set forth in Section 12.3.
 
“Regulatory Change” means after the date of this Agreement (i) change in, or the
adoption of, any United States (federal, state or municipal) or foreign laws,
regulations (including Regulation D) or accounting principles, (ii) any
interpretations, directives or requests of or under any United States (federal,
state or municipal) or foreign laws, regulations (whether or not having the
force of law) or accounting principles by any court, governmental or monetary
authority, or accounting board or authority (whether or not part of government)
charged with the establishment, interpretation or administration thereof or
(iii) the compliance, application or implementation by any Affected Entity with
any of the foregoing subclauses (i) or (ii) or the Dodd Frank Act or the Basel
Accords, both as defined in Section 10.2(a) of this Agreement.
 
 “Related Commercial Paper” means, for any period with respect to any Conduit,
any Commercial Paper of such Conduit issued or deemed issued for purposes of
financing or maintaining any Loan by such Conduit (including any discount,
yield, or interest thereon) outstanding on any day during such period.
 
“Related Security” means, with respect to any Receivable:  (i) all of Borrower’s
interest in the Related Security (under and as defined in the Receivables Sale
Agreement), (ii) all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, (iii) all of
Borrower’s right, title and interest in, to and under the Performance
Undertaking, and (iv) all proceeds of any of the foregoing.
 
 
Exhibit I-21

--------------------------------------------------------------------------------

 
“Required Committed Lenders” means Committed Lenders holding in the aggregate
more than fifty percent (50%) of the Aggregate Commitment; provided, however,
that if any Committed Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, such
Committed Lender’s Commitments.
 
 “Required Data” means ongoing information regarding the Collateral required to
be provided by the Borrower or the Servicer to the Administrative Agent at the
request of the Administrative Agent, including in connection with any Lender’s
regulatory capital requirements.
 
“Required Notice Period” means two (2) Business Days.
 
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) (i) the greater of (A) the Required Reserve Factor Floor and (B) the sum of
the Loss Reserve and the Dilution Reserve, plus (ii) the Interest Reserve and
the Servicing Reserve, times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.
 
“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 10% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the most
recent Cut-Off Date.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).
 
“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business.
 
“Sales Tax Receivable” means any portion of the Outstanding Balance of an
Eligible Receivable that is allocable to sales tax.
 
“Sales Tax Receivables Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Sales Tax Receivables exceeds 2.0% of the Outstanding
Balance of all Eligible Receivables.
 
 
Exhibit I-22

--------------------------------------------------------------------------------

 
“Sanctioned Country” means a country subject to a sanctions program administered
and enforced by OFAC.


“Sanctioned Person” means a person or entity named on the list of specially
designated nationals maintained by OFAC.


“Scheduled Termination Date” means December 18, 2015.
 
“Secured Parties” means the Indemnified Parties.
 
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
 
“Servicing Fee” means, for each day in a Calculation Period:
 
(a)           an amount equal to (i) the Servicing Fee Rate (or, at any time
while Converting or one of its Affiliates is the Servicer, such lesser
percentage as may be agreed between Borrower and the Servicer on an arms’ length
basis based on then prevailing market terms for similar services), times (ii)
the aggregate Outstanding Balance of all Receivables at the close of business on
the Cut-Off Date immediately preceding such Calculation Period, times (iii)
1/360; or
 
(b)           on and after the Servicer’s reasonable request made at any time
when Converting or one of its Affiliates is no longer acting as Servicer
hereunder, an alternative amount specified by the successor Servicer not
exceeding (i) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (ii) the number of days in the current Calculation Period.
 
“Servicing Fee Rate” means 0.75% per annum.
 
“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) 1.5 times (b) the Servicing Fee Rate times (c) a fraction,
the numerator of which is the Days Sales Outstanding for the most recent Cut-Off
Date and the denominator of which is 360.
 
“Settlement Date” means (A) with respect to all Loans, the 2nd Business Day
after each Monthly Reporting Date, and (B) in addition, with respect to Loans of
the Committed Lenders, the last day of the relevant Interest Period.
 
“Settlement Period” means the immediately preceding Calculation Period (or
portion thereof).
 
“Specified Period” means, with respect to any Cut-off Date, the period of time
(reported in months) equal in duration to the weighted average payment terms of
the Receivables, as reported on the most recent Monthly Report.
 
 
Exhibit I-23

--------------------------------------------------------------------------------

 
“SSCC Acquisition” has the meaning set forth in the Receivables Sale Agreement.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Termination Date” has the meaning set forth in the Receivables Sale Agreement.
 
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
 
“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Funding Agent Fee Letter, each
Subordinated Note (as defined in the Receivables Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Unaffiliated Committed Lender” means each Committed Lender that is not related
to a Conduit Group.
 
“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Volume Rebate” means, with respect to any Receivable, a rebate or refund as
described in Section 1.4(a)(iii).
 
“Volume Rebate Accrual Amount” means, on any date of determination, the
aggregate amount of all Volume Rebates that have accrued as of or on such date
of determination.
 
 
Exhibit I-24

--------------------------------------------------------------------------------

 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.
 
 
 
Exhibit I-25

--------------------------------------------------------------------------------

 
 
EXHIBIT II-A


FORM OF BORROWING NOTICE


---


ROCK-TENN FINANCIAL, INC.


BORROWING NOTICE
dated ______________, 20__
for Borrowing on ________________, 20__


[Applicable Co-Agent]


Attention:  [________________]


Ladies and Gentlemen:


Reference is made to the Fifth Amended and Restated Credit and Security
Agreement dated as of December 21, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
1.           The [Servicer, on behalf of] Borrower hereby certifies, represents
and warrants to the Agents and the Lenders that on and as of the Borrowing Date
(as hereinafter defined):
 
(a)           all applicable conditions precedent set forth in Article VI of the
Credit Agreement have been satisfied;
 
(b)           each of its representations and warranties contained in Section
5.1 of the Credit Agreement will be true and correct, in all material respects,
as if made on and as of the Borrowing Date;
 
(c)           no event will have occurred and is continuing, or would result
from the requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;
 
(d)           the Facility Termination Date has not occurred; and
 
(e)           after giving effect to the Loans comprising the Advance requested
below, the Aggregate Principal will not exceed the Borrowing Limit.
 
 
Exhibit II-A-1

--------------------------------------------------------------------------------

 
 
2.           The [Servicer, on behalf of] Borrower hereby requests that the
Lenders make an Advance on ___________, 20__ (the “Borrowing Date”) as follows:
 
(a)           Aggregate Amount of Advance:  $_____________
 
 
(i)
[Conduit Group]’s Percentage of Advance:  $[___________________]

 
 
(ii)
[Unaffiliated Committed Lender]’s Percentage of Advance:  $[___________________]

 
(b)           To the extent any portion of an Advance is funded by Committed
Lenders, [Servicer on behalf of] Borrower requests that the applicable Committed
Lender(s) make [an Alternate Base Rate Loan] [an Adjusted Federal Funds Rate
Loan] [that converts into] a LIBO Rate Loan with an Interest Period of _____
months on the third Business Day after the Borrowing Date)].
 
3.  Please disburse the proceeds of the Loans as follows:
 
 
(i)
[Conduit Group]:  [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date].  [Apply $______ to payment of fees
due on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference:  ________].

 
 
(ii)
[Unaffiliated Committed Lender]:  [Apply $________ to payment of principal and
interest of existing Loans due on the Borrowing Date].  [Apply $______ to
payment of fees due on the Borrowing Date]. [Wire transfer $________ to account
no. ________ at ___________ Bank, in [city, state], ABA No. __________,
Reference:  ________].

 
 
Exhibit II-A-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Borrowing Notice to be executed and delivered as of this ____ day of
___________, _____.
 

  [ROCK-TENN CONVERTING    COMPANY, as Servicer, on behalf of:]    ROCK-TENN
FINANCIAL, INC., as Borrower                      By:      Name:    Title: 

 
 
Exhibit II-A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT II-B


FORM OF REDUCTION NOTICE


---


ROCK-TENN FINANCIAL, INC.


REDUCTION NOTICE
dated ______________, 20__
for reduction to occur on ________________, 20__




[Applicable Co-Agent]
Attention:  [________________]
Ladies and Gentlemen:




Reference is made to the Fifth Amended and Restated Credit and Security
Agreement dated as of December 21, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.
 
You are hereby irrevocably notified that Borrower wishes to make an Aggregate
Reduction in the amount of $_____________ on ___________, 20__ (the “Proposed
Reduction Date”).
 
[______________]’s Percentage of such Aggregate Reduction will
be  $[_______________.]
 
The undersigned agrees and acknowledges that any payments to the Agents or the
Lenders must be made by 12:00 p.m. (New York City time).
 
 
Exhibit II-B-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Reduction Notice to be executed and delivered as of the date set forth above.
 
 

  [ROCK-TENN CONVERTING    COMPANY, as Servicer, on behalf of:]    ROCK-TENN
FINANCIAL, INC., as Borrower                      By:      Name:    Title: 

 
 
Exhibit II-B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT III-A


PLACES OF BUSINESS OF THE LOAN PARTIES AND PARENT; LOCATIONS
OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
 


ROCK-TENN FINANCIAL, INC.



ROCK-TENN COMPANY



ROCK-TENN CONVERTING COMPANY
 
 
Exhibit III-A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT III-B


TITLE IV ERISA PLANS




Plans of the Parent and its Subsidiaries subject to Title IV of ERISA


(1)  
Defined Benefit Plans Maintained*



 
a.
The RTS Packaging, LLC Consolidated Pension Plan

 
b.
The Rock-Tenn Company Consolidated Pension Plan



(2)           Multiemployer Defined Benefit Plans To Which Contributions Are
Made


The Paper Industry Union Management Pension Fund


Plans of Rock-Tenn Company and its Subsidiaries subject to Title IV of ERISA


(1)           Defined Benefit Plans Maintained*


 
a.
Rock-Tenn Company Pension Plan for Certain Hourly Employees

 
b.
Rock-Tenn Company Pension Plan for Certain Salaried Employees



(2)  
Multiemployer Defined Benefit Plans To Which Contributions Are or Were Made



Central Pension Fund (IUOE) (current)
Central States Teamsters Southeast and Southwest Areas Pension Fund (current)
Graphic Communications International Union Employer Retirement Fund (last
contribution was made on 07/31/2010)
Graphic Communications International Union Supplemental Retirement and
Disability Fund (last contribution was made on 06/30/2006)
IAM National Pension Fund (current)
IUE-CWA Pension Fund (current)
New York State Teamsters Pension Fund (last contribution was made on 12/31/2007)
Paper Industry Union Management Pension Fund (current)
Local 375 Pension Fund (Philadelphia - USW) (last contribution was made on
12/31/2009)
Suburban Teamsters of Northern Illinois Pension Fund (last contribution was made
on 06/30/2006)
UNITE HERE National Retirement Fund (current)
United Food and Commercial Workers International Union Industry Pension Fund
(last contribution was made on 06/30/2006)
Western Conference of Teamsters Pension Trust (current)


*Plans that have been merged into plans listed above are not separately listed.
 
 
Exhibit III-B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT IV
FORM OF COMPLIANCE CERTIFICATE


 
To:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent

 
This Compliance Certificate is furnished pursuant to that certain Fifth Amended
and Restated Credit and Security Agreement dated as of December 21, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Rock-Tenn Financial, Inc. (“Borrower”), Rock-Tenn Converting
Company (the “Servicer”), the Lenders and Co-Agents from time to time party
thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Administrative Agent and Funding Agent.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected _________________ of Borrower.
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Performance Guarantor and its Subsidiaries during
the accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Unmatured Amortization Event, as each such term is
defined under the Credit Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].
 
4.           Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.
 
[5.           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or
event:  ____________________]
 
 
Exhibit IV-1

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of ______________,
20__.
 
 

By:    Name:  Title: 

 
 
Exhibit IV-2

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
A.           Schedule of Compliance with Section 7.1(a)(iii) of the Credit
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
 
This schedule relates to the month ended: _______________
 
 
Exhibit IV-3

--------------------------------------------------------------------------------

 
 
EXHIBIT V
 
FORM OF ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).
 


PRELIMINARY STATEMENTS


A.           This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Fifth Amended and Restated
Credit and Security Agreement dated as of December 21, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Rock-Tenn Financial, Inc., as Borrower, Rock-Tenn Converting Company, as
initial Servicer, the Lenders and Co-Agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent and Funding Agent, and that applicable
Liquidity Agreement.  Capitalized terms used and not otherwise defined herein
are used with the meanings set forth or incorporated by reference in the Credit
Agreement.
 
B.           Assignor is a Committed Lender party to the Credit Agreement [and
the Liquidity Agreement dated as of ________ by and among _____________ (the
“Liquidity Agreement”)], and Assignee wishes to become a Committed Lender
thereunder; and
 
C.           Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Transaction Documents [and the Liquidity
Agreement], including, without limitation, Assignor’s Commitment[, Assignor’s
Liquidity Commitment] and (if applicable) Assignor’s Loans as set forth herein.
 
AGREEMENT


The parties hereto hereby agree as follows:
 
1.           The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the applicable
Co-Agent to the Conduit in the Assignor’s Conduit Group, Assignor and
Assignee.  From and after the Effective Date, Assignee shall be a Committed
Lender party to the Credit Agreement for all purposes thereof as if Assignee
were an original party thereto and Assignee agrees to be bound by all of the
terms and provisions contained therein.
 
 
Exhibit V-1

--------------------------------------------------------------------------------

 
 
2.           If Assignor has no outstanding principal under the Credit Agreement
[or its Liquidity Agreement], on the Effective Date, Assignor shall be deemed to
have hereby transferred and assigned to Assignee, without recourse,
representation or warranty (except as provided in paragraph 6 below), and the
Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s Commitment [and
Liquidity Commitment] and all rights and obligations associated therewith under
the terms of the Credit Agreement [and its Liquidity Agreement], including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under the Credit Agreement [and its Liquidity Agreement].
 
3.           If Assignor has any outstanding principal under the Credit
Agreement [and its Liquidity Agreement], at or before 12:00 noon, local time of
Assignor, on the Effective Date Assignee shall pay to Assignor, in immediately
available funds, an amount equal to the sum of (i) the Transferred Percentage of
the outstanding principal of Assignor’s Loans [and, without duplication,
Assignor’s Percentage Interests (as defined in the Liquidity Agreement)] (such
amount, being hereinafter referred to as the “Assignee’s Principal”); (ii) all
accrued but unpaid (whether or not then due) Interest attributable to Assignee’s
Principal; and (iii) accruing but unpaid fees and other costs and expenses
payable in respect of Assignee’s Principal for the period commencing upon each
date such unpaid amounts commence accruing, to and including the Effective Date
(the “Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment, Liquidity Commitment, Loans (if
applicable) [and Percentage Interests (if applicable)] and all related rights
and obligations under the Transaction Documents [and its Liquidity Agreement],
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under the Credit Agreement [and its Liquidity Agreement].
 
4.           Concurrently with the execution and delivery hereof, Assignor will
provide to Assignee copies of all documents requested by Assignee which were
delivered to Assignor pursuant to the Credit Agreement [or its Liquidity
Agreement].
 
5.           Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
 
6.           By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agents and the Committed
Lenders as follows:  (a) other than the representation and warranty that it has
not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with any of the Transaction Documents [or its
Liquidity Agreement] or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Credit Agreement[, its
Liquidity Agreement] or any other instrument or document furnished pursuant
thereto or the perfection, priority, condition, value or sufficiency of any
Collateral; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower, any Obligor,
any Affiliate of Borrower or the performance or observance by Borrower, any
Obligor, any Affiliate of Borrower of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of each of the Transaction Documents [and the Liquidity Agreement], and
other documents and information as it has requested and deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the
Agents, Conduits, Borrower or any other Committed Lender or Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Transaction Documents [and the Liquidity Agreement]; (e) Assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Transaction Documents [and the
Liquidity Agreement] as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (f)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of [its Liquidity Agreement,] the Credit
Agreement and the other Transaction Documents, are required to be performed by
it as a Committed Lender or, when applicable, as a Lender.
 
 
Exhibit V-2

--------------------------------------------------------------------------------

 
 
7.           Each party hereto represents and warrants to and agrees with the
Administrative Agent and the Funding Agent that it is aware of and will comply
with the provisions of the Credit Agreement, including, without limitation,
Sections 14.5 and 14.6 thereof.
 
8.           Schedule I hereto sets forth the revised Commitment and Liquidity
Commitment of Assignor and the Commitment and Liquidity Commitment of Assignee,
as well as administrative information with respect to Assignee.
 
9.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
10.           Assignee hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduit in the Assignor’s Conduit Group, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
 
 
Exhibit V-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
 

 
[ASSIGNOR]
          By:      Title: 

 
 
 
 

 
[ASSIGNEE]
          By:      Title: 

 
 
Exhibit V-4

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO ASSIGNMENT AGREEMENT


LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS


Date:  _____________, ______


Transferred Percentage:     ____________%



 
A-1
A-2
B-1
B-2
C-1
C-2
Assignor
Commitment (prior to giving effect to the Assignment Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding principal (if any)
Ratable Share of Outstanding principal
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
             








 
A-1
A-2
B-1
B-2
C-1
C-2
Assignee
Commitment (prior to giving effect to the Assignment Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding principal (if any)
Ratable Share of Outstanding principal
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
             



 
Address for Notices
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attention:
Phone:
Fax:
 
 
Exhibit V-5

--------------------------------------------------------------------------------

 


SCHEDULE II TO ASSIGNMENT AGREEMENT


EFFECTIVE NOTICE


 
 

TO:   
, Assignor
           


 

TO:   
, Assignor
           


 
The undersigned, as Administrative Agent under the Fifth Amended and Restated
Credit and Security Agreement dated as of December 21, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Rock-Tenn Financial, Inc. (“Borrower”), Rock-Tenn Converting Company, as
initial Servicer, the Lenders and Co-Agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent and Funding Agent, hereby acknowledges
receipt of executed counterparts of a completed Assignment Agreement dated as of
____________, 20__ between __________________, as Assignor, and
__________________, as Assignee.  Terms defined in such Assignment Agreement are
used herein as therein defined.
 
1.           Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ______________, ____.
 
2.           Each of the undersigned hereby consents to the Assignment Agreement
as required by Section 12.1(b) of the Credit Agreement.
 
[3.  Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]
 

  Very truly yours,        COÖPERATIEVE CENTRALE    RAIFFEISEN-BOERENLEENBANK
B.A.,   “RABOBANK NEDERLAND”,    NEW YORK BRANCH, as Administrative Agent       
              By:      Title: 

 
 
Exhibit V-6

--------------------------------------------------------------------------------

 
 

  [INSERT APPLICABLE CONDUIT’S NAME]                     By:      Title:   

 
 
Exhibit V-7

--------------------------------------------------------------------------------

 
 
EXHIBIT VI
 
FORM OF MONTHLY REPORT
 
See attached.
 
 
Exhibit VI-1

--------------------------------------------------------------------------------

 
 
EXHIBIT VII
 
FORM OF PERFORMANCE UNDERTAKING
 
THIS FOURTH AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”),
dated as of December 21, 2012, is executed by Rock-Tenn Company, a Georgia
corporation (the “Performance Guarantor” or “Parent”), in favor of Rock-Tenn
Financial, Inc., a Delaware corporation (together with its successors and
assigns, “Recipient”).
 
RECITALS


1.           Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn
Converting Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a
Georgia limited liability company, Rock-Tenn – Solvay, LLC, a Delaware limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, Rock-Tenn – Southern Container, LLC, a Delaware limited
liability company and RockTenn CP, LLC, a Delaware limited liability company
(collectively, the “Existing Originators” and, together with any other entity
satisfying the definition of “Originator” contained in the Sale Agreement (as
hereinafter defined), the “Originators”), Parent and Recipient have entered into
a Fourth Amended and Restated Receivables Sale Agreement, dated as of December
21, 2012 (as amended, restated or otherwise modified from time to time, the
“Sale Agreement”), pursuant to which the Originators, subject to the terms and
conditions contained therein, are selling all of their respective right, title
and interest in and to certain accounts receivable to Recipient.
 
2.           Performance Guarantor owns one hundred percent (100%) of the
capital stock of each of the Originators and Recipient, and each of the
Originators and Performance Guarantor is expected to receive substantial direct
and indirect benefits from their sale of receivables to Recipient pursuant to
the Sale Agreement (which benefits are hereby acknowledged).
 
3.           As an inducement for Recipient to acquire Originators’ accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance (a) by Originators of their
obligations under the Sale Agreement, and (b) by each Originator of its
Servicing Related Obligations (as hereinafter defined).
 
4.           Performance Guarantor wishes to guaranty the due and punctual
performance by Originators of the obligations described in clause 3 above as
provided herein and wishes to amend and restate the existing Third Amended and
Restated Performance Undertaking, dated as of May 27, 2011, by Performance
Guarantor in favor of Recipient.
 
AGREEMENT


NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
 
 
Exhibit VII-1

--------------------------------------------------------------------------------

 
 
Section 1.  Definitions.  Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined).  In addition:
 
“Agreements” means the Sale Agreement and the Credit and Security Agreement.
 
 “Credit and Security Agreement” means that certain Fifth Amended and Restated
Credit and Security Agreement, dated as of December 21, 2012 by and among
Recipient, as Borrower, Rock-Tenn Converting Company, as Servicer, the Lenders
and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent, as amended, restated or otherwise
modified from time to time in accordance with the terms thereof.
 
 “Guaranteed Obligations” means, collectively:
 
(a)           all covenants, agreements, terms, conditions and indemnities to be
performed and observed by any Originator under and pursuant to the Sale
Agreement and each other document executed and delivered by any Originator
pursuant to the Sale Agreement, including, without limitation, the due and
punctual payment of all sums which are or may become due and owing by any
Originator under the Sale Agreement, whether for fees, expenses (including
reasonable counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason; and
 
(b)           all Servicing Related Obligations.
 
“Servicing Related Obligations” means, collectively, all obligations of
Rock-Tenn Converting Company as Servicer under the Credit and Security Agreement
or which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the Credit and
Security Agreement as a result of its termination as Servicer.
 
Section 2.                      Guaranty of Performance of Guaranteed
Obligations.  Performance Guarantor hereby guarantees to Recipient, the full and
punctual payment and performance by each Originator of its respective Guaranteed
Obligations.  This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations of
each Originator under the Agreements and each other document executed and
delivered by any Originator pursuant to the Agreements and is in no way
conditioned upon any requirement that Recipient first attempt to collect any
amounts owing by any Originator to Recipient, the Agents or the Lenders from any
other Person or resort to any collateral security, any balance of any deposit
account or credit on the books of Recipient, the Agents or any Lender in favor
of any Originator or any other Person or other means of obtaining
payment.  Should any Originator default in the payment or performance of any of
its Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor.  Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Receivables and Performance Guarantor
shall not be responsible for any Guaranteed Obligations to the extent the
failure to perform such Guaranteed Obligations by any Originator results from
Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor; provided that nothing herein shall
relieve any Originator from performing in full its Guaranteed Obligations under
the Agreements or Performance Guarantor of its undertaking hereunder with
respect to the full performance of such duties.
 
 
Exhibit VII-2

--------------------------------------------------------------------------------

 
 
Section 3.                      Performance Guarantor’s Further Agreements to
Pay.  Performance Guarantor further agrees, as the principal obligor and not as
a guarantor only, to pay to Recipient (and its assigns), forthwith upon demand
in funds immediately available to Recipient, all reasonable costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
Recipient in connection with the Guaranteed Obligations, this Undertaking and
the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a 360
day year) equal to the Prime Rate plus 2% per annum, such rate of interest
changing when and as the Prime Rate changes.
 
Section 4.                      Waivers by Performance Guarantor.  Performance
Guarantor waives notice of acceptance of this Undertaking, notice of any action
taken or omitted by Recipient (or its assigns) in reliance on this Undertaking,
and any requirement that Recipient (or its assigns) be diligent or prompt in
making demands under this Undertaking, giving notice of any Termination Event,
Amortization Event, other default or omission by any Originator or asserting any
other rights of Recipient under this Undertaking.  Performance Guarantor
warrants that it has adequate means to obtain from each Originator, on a
continuing basis, information concerning the financial condition of such
Originator, and that it is not relying on Recipient to provide such information,
now or in the future.  Performance Guarantor also irrevocably waives all
defenses (i) that at any time may be available in respect of the Obligations by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral.  Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Performance Guarantor and without relieving Performance Guarantor of any
liability under this Undertaking, to deal with each Originator and with each
other party who now is or after the date hereof becomes liable in any manner for
any of the Guaranteed Obligations, in such manner as Recipient in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following:  (a) any extension, modification or renewal of, or indulgence
with respect to, or substitutions for, the Guaranteed Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or any
collateral securing the Guaranteed Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof; (e) the enforceability or
validity of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
the Guaranteed Obligations or any part thereof; (f) the application of payments
received from any source to the payment of any payment Obligations of any
Originator or any part thereof or amounts which are not covered by this
Undertaking even though Recipient (or its assigns) might lawfully have elected
to apply such payments to any part or all of the payment Obligations of such
Originator or to amounts which are not covered by this Undertaking; (g) the
existence of any claim, setoff or other rights which Performance Guarantor may
have at any time against any Originator in connection herewith or any unrelated
transaction; (h) any assignment or transfer of the Guaranteed Obligations or any
part thereof; or (i) any failure on the part of any Originator to perform or
comply with any term of the Agreements or any other document executed in
connection therewith or delivered thereunder, all whether or not Performance
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section 4.
 
 
Exhibit VII-3

--------------------------------------------------------------------------------

 
 
Section 5.                      Unenforceability of Guaranteed Obligations
Against Originators.  Notwithstanding (a) any change of ownership of any
Originator or the insolvency, bankruptcy or any other change in the legal status
of any Originator; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (c) the failure of any Originator or Performance
Guarantor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this Undertaking, or
to take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this Undertaking; or (d)
if any of the moneys included in the Guaranteed Obligations have become
irrecoverable from any Originator for any other reason other than final payment
in full of the payment Obligations in accordance with their terms, this
Undertaking shall nevertheless be binding on Performance Guarantor.  This
Undertaking shall be in addition to any other guaranty or other security for the
Guaranteed Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security.  In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Originator or
for any other reason with respect to any Originator, all such amounts then due
and owing with respect to the Guaranteed Obligations under the terms of the
Agreements, or any other agreement evidencing, securing or otherwise executed in
connection with the Guaranteed Obligations, shall be immediately due and payable
by Performance Guarantor.
 
Section 6.                      Representations and Warranties.  Performance
Guarantor hereby represents and warrants to Recipient that:
 
 
Exhibit VII-4

--------------------------------------------------------------------------------

 
 
(a)           Existence and Standing.  Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation.  Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold would
not reasonably be expected to have a Material Adverse Effect.
 
(b)           Authorization, Execution and Delivery; Binding Effect.  The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Undertaking has been duly executed and delivered by Performance
Guarantor.  This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(c)           No Conflict; Government Consent.  The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its Subsidiaries
(except as created hereunder) except, in any case, where such contravention or
violation would not reasonably be expected to have a Material Adverse
Effect.  With respect to the transactions contemplated under this Undertaking
and the Agreements, the Performance Guarantor and each of its Subsidiaries is in
compliance in all material respects with all laws, rules and regulations
promulgated by the U.S. Treasury Department Office of Foreign Assets Control
pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et. seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order promulgated thereunder (including, without limitation, having in
full force and effect any required licenses thereunder).
 
(d)           Financial Statements.  The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of September
30, 2010 heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates.  Since the later of (i) September
30, 2012 and (ii) the last time this representation was made or deemed made, no
event has occurred which would reasonably be expected to have a Material Adverse
Effect.
 
 
Exhibit VII-5

--------------------------------------------------------------------------------

 
 
(e)           Taxes.  Performance Guarantor has filed all United States federal
tax returns and all other tax returns which are required to be filed and have
paid all taxes due pursuant to said returns or pursuant to any assessment
received by Performance Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided.  No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.
 
(f)           Litigation and Contingent Obligations.  Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge threatened against or affecting Performance
Guarantor or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a material adverse effect on (i)
the business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder.  Performance Guarantor does
not have any material Contingent Obligations not provided for or disclosed in
the financial statements referred to in Section 6(d).
 
(g)           ERISA. (i) Identification of Plans.  Except as disclosed on
Exhibit III-B of the Credit and Security Agreement, as of the closing date or as
of the last date Exhibit III-B of the Credit and Security Agreement was updated
to reflect the establishment of a new Plan, None of the Performance Guarantor,
its Restricted Subsidiaries or any of their respective ERISA Affiliates
maintains or contributes to, or has during the past seven (7) years maintained
or contributed to, any material Plan that is subject to Title IV of ERISA.
 
(ii) Compliance.  Each Plan maintained by the Performance Guarantor, its
Restricted Subsidiaries and any of their respective ERISA Affiliates has at all
times been maintained, by its terms and in operation, in compliance with all
applicable laws, and the Performance Guarantor and its Restricted Subsidiaries
are subject to no tax or penalty with respect to any Plan of such Person or any
ERISA Affiliate thereof, including, without limitation, any tax or penalty under
Title I or Title IV of ERISA or under Chapter 43 of the Tax Code, or any tax or
penalty resulting from a loss of deduction under Sections 162, 404, or 419 of
the Tax Code, where the failure to comply with such laws, and such taxes and
penalties, together with all other liabilities referred to in this Section 6(g)
(taken as a whole), would in the aggregate have a Material Adverse Effect;
 
(iii) Liabilities.  None of the Performance Guarantor, its Restricted
Subsidiaries or any of their respective ERISA Affiliates is subject to any
liabilities (including withdrawal liabilities) with respect to any Plans of the
Performance Guarantor, its Restricted Subsidiaries or any of their respective
ERISA Affiliates, including, without limitation, any liabilities arising from
Titles I or IV of ERISA, other than obligations to fund benefits under an
ongoing Plan and to pay current contributions, expenses and premiums with
respect to such Plans, where such liabilities, together with all other
liabilities referred to in this Section 6(g) (taken as a whole), would in the
aggregate have a Material Adverse Effect.
 
 
Exhibit VII-6

--------------------------------------------------------------------------------

 
 
(iv) Funding.  The Performance Guarantor and its Restricted Subsidiaries, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect.  None the Performance Guarantor, its Restricted Subsidiaries or
any of their respective ERISA Affiliates is subject to any liabilities with
respect to post-retirement medical benefits in any amounts which, together with
all other liabilities referred to in this Section 6(g) (taken as a whole), would
have a Material Adverse Effect if such amounts were then due and payable.
 
(v)ERISA Event.  No ERISA Event has occurred or is reasonably expected to occur,
except for such ERISA Events that individually or in the aggregate would not
have a Material Adverse Effect.
 
Section 7.                      Subrogation; Subordination.  Notwithstanding
anything to the contrary contained herein, until the Guaranteed Obligations are
paid in full Performance Guarantor:  (a) will not enforce or otherwise exercise
any right of subrogation to any of the rights of Recipient, the Agents or any
Lender against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Agents and the
Lenders against any Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Originator that arise from the existence or performance of Performance
Guarantor’s obligations hereunder, (c) will not claim any setoff, recoupment or
counterclaim against any Originator in respect of any liability of Performance
Guarantor to such Originator and (d) waives any benefit of and any right to
participate in any collateral security which may be held by Recipient, the
Agents or the Lenders.  The payment of any amounts due with respect to any
indebtedness of any Originator now or hereafter owed to Performance Guarantor is
hereby subordinated to the prior payment in full of all of the Guaranteed
Obligations.  Performance Guarantor agrees that, after the occurrence of any
default in the payment or performance of any of the Guaranteed Obligations,
Performance Guarantor will not demand, sue for or otherwise attempt to collect
any such indebtedness of any Originator to Performance Guarantor until all of
the Guaranteed Obligations shall have been paid and performed in full.  If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Performance Guarantor as trustee for
Recipient (and its assigns) and be paid over to Recipient (or its assigns) on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking.  The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.
 
 
Exhibit VII-7

--------------------------------------------------------------------------------

 
 
Section 8.                      Termination of Performance
Undertaking.  Performance Guarantor’s obligations hereunder shall continue in
full force and effect until all Obligations are finally paid and satisfied in
full and the Credit and Security Agreement is terminated, provided that this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency, or reorganization of any Originator or otherwise, as
though such payment had not been made or other satisfaction occurred, whether or
not Recipient (or its assigns) is in possession of this Undertaking.  No
invalidity, irregularity or unenforceability by reason of the Bankruptcy Code or
any insolvency or other similar law, or any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.
 
Section 9.                      Effect of Bankruptcy.  This Performance
Undertaking shall survive the insolvency of any Originator and the commencement
of any case or proceeding by or against any Originator under the Bankruptcy Code
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes.  No automatic stay under the Bankruptcy Code with
respect to any Originator or other federal, state or other applicable
bankruptcy, insolvency or reorganization statutes to which any Originator is
subject shall postpone the obligations of Performance Guarantor under this
Undertaking.
 
Section 10.                      Setoff.  Regardless of the other means of
obtaining payment of any of the Guaranteed Obligations, Recipient (and its
assigns) is hereby authorized at any time and from time to time, without notice
to Performance Guarantor (any such notice being expressly waived by Performance
Guarantor) and to the fullest extent permitted by law, to set off and apply any
deposits and other sums against the obligations of Performance Guarantor under
this Undertaking, whether or not Recipient (or any such assign) shall have made
any demand under this Undertaking and although such Obligations may be
contingent or unmatured.
 
Section 11.                      Taxes.  All payments to be made by Performance
Guarantor hereunder shall be made free and clear of any deduction or
withholding.  If Performance Guarantor is required by law to make any deduction
or withholding on account of tax or otherwise from any such payment, the sum due
from it in respect of such payment shall be increased to the extent necessary to
ensure that, after the making of such deduction or withholding, Recipient
receive a net sum equal to the sum which they would have received had no
deduction or withholding been made.
 
 
Exhibit VII-8

--------------------------------------------------------------------------------

 
 
Section 12.                      Further Assurances.  Performance Guarantor
agrees that it will from time to time, at the request of Recipient (or its
assigns), provide information relating to the business and affairs of
Performance Guarantor as Recipient may reasonably request.  Performance
Guarantor also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.
 
Section 13.                      Successors and Assigns.  This Performance
Undertaking shall be binding upon Performance Guarantor, its successors and
permitted assigns, and shall inure to the benefit of and be enforceable by
Recipient and its successors and assigns.  Performance Guarantor may not assign
or transfer any of its obligations hereunder without the prior written consent
of each of Recipient and each Agent. Without limiting the generality of the
foregoing sentence, Recipient may assign or otherwise transfer the Agreements,
any other documents executed in connection therewith or delivered thereunder or
any other agreement or note held by them evidencing, securing or otherwise
executed in connection with the Guaranteed Obligations, or sell participations
in any interest therein, to any other entity or other person, and such other
entity or other person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Recipient herein.
 
Section 14.                      Amendments and Waivers.  No amendment or waiver
of any provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agents and Performance Guarantor.  No failure on the
part of Recipient to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
 
Section 15.                      Notices.  All notices and other communications
provided for hereunder shall be made in writing and shall be addressed as
follows:  if to Performance Guarantor, at the address set forth beneath its
signature hereto, and if to Recipient, at the addresses set forth beneath its
signature hereto, or at such other addresses as each of Performance Guarantor or
any Recipient may designate in writing to the other.  Each such notice or other
communication shall be effective (1) if given by telecopy, upon the receipt
thereof, (2) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (3)
if given by any other means, when received at the address specified in this
Section 15.
 
Section 16.                      GOVERNING LAW.  THIS UNDERTAKING SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK.
 
Section 17.                      CONSENT TO JURISDICTION.  EACH PARTY TO THIS
UNDERTAKING HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS UNDERTAKING, AND EACH SUCH
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY
LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS UNDERTAKING OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS
UNDERTAKING SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
 
Exhibit VII-9

--------------------------------------------------------------------------------

 
 
Section 18.                      Bankruptcy Petition.  Performance Guarantor
hereby covenants and agrees that, prior to the date that is one year and one day
after the payment in full of all outstanding senior Debt of Recipient, it will
not institute against, or join any other Person in instituting against,
Recipient any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
 
Section 19.                      Miscellaneous.  This Undertaking constitutes
the entire agreement of Performance Guarantor with respect to the matters set
forth herein. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Undertaking shall be in addition to any other guaranty of or collateral security
for any of the Guaranteed Obligations.  The provisions of this Undertaking are
severable, and in any action or proceeding involving any state corporate law, or
any state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of Performance
Guarantor hereunder would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of Performance Guarantor’s
liability under this Undertaking, then, notwithstanding any other provision of
this Undertaking to the contrary, the amount of such liability shall, without
any further action by Performance Guarantor or Recipient, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.  Any provisions of this Undertaking
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.
 
 
Exhibit VII-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.
 

 
ROCK-TENN COMPANY
                    By:     
Name:
    Title:   

 
 

 
Address for Notices:
       
Address:
504 Thrasher Street
   
Norcross, Georgia  30071
   
Attn:  John D. Stakel
 
 
Phone:  (678) 291-7901
   
Fax: (770) 246-4642

 
 
Exhibit VII-11

--------------------------------------------------------------------------------

 
 
SCHEDULE A


COMMITMENTS OF COMMITTED LENDERS


COMMITTED LENDER
COMMITMENT
   
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch
$128,000,000



COMMITTED LENDER
COMMITMENT
   
TD Bank, N.A.
$100,000,000



COMMITTED LENDER
COMMITMENT
   
Royal Bank of Canada
$70,000,000



COMMITTED LENDER
COMMITMENT
   
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$44,000,000



COMMITTED LENDER
COMMITMENT
   
Sumitomo Mitsui Banking Corporation
$44,000,000



COMMITTED LENDER
COMMITMENT
   
Fifth Third Bank
$44,000,000



COMMITTED LENDER
COMMITMENT
   
SunTrust Bank
$70,000,000



COMMITTED LENDER
COMMITMENT
   
PNC Bank, N.A.
$75,000,000



COMMITTED LENDER
COMMITMENT
   
Bank of America, N.A.
$70,000,000

 
COMMITTED LENDER
COMMITMENT
   
Bank of Nova Scotia
        $55,000,000

 
 
Schedule A-1

--------------------------------------------------------------------------------

 
 
SCHEDULE B


DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO EFFECTIVENESS OF THIS AGREEMENT


[Closing Document Checklist to be Inserted]
 
 
Schedule B-1

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
LENDER SUPPLEMENT
 
 
Lender Group:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
 
   

 
 
Schedule C-1

--------------------------------------------------------------------------------

 
 
Lender Group:
TD Bank, N.A.
 

 
 
Schedule C-2

--------------------------------------------------------------------------------

 
 
Lender Group:
Royal Bank of Canada
 

 
 
Schedule C-3

--------------------------------------------------------------------------------

 
 
Lender Group:
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
 



 
Schedule C-4

--------------------------------------------------------------------------------

 
 
Lender Group:
SMBC Nikko Securities America, Inc.
 

 
 
Schedule C-5

--------------------------------------------------------------------------------

 
 
Lender Group:
Fifth Third Bank
 

 
 
Schedule C-6

--------------------------------------------------------------------------------

 
 
Lender Group:
SunTrust Bank
 

 
 
 
Schedule C-7

--------------------------------------------------------------------------------

 
 
Lender Group:
PNC Bank, N.A.
 

 
 
 
Schedule C-8

--------------------------------------------------------------------------------

 
 
Lender Group:
Bank of Nova Scotia
 

 
 
 
Schedule C-9

--------------------------------------------------------------------------------

 
 
Lender Group:
Bank of America, N.A.
 

 
 
 
Schedule C-10